 

Exhibit 10.2

 

EXECUTION

 

INVT SPE LLC

 

LIMITED LIABILITY COMPANY AGREEMENT

 

LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of INVT SPE LLC (the
“Company”) is entered into as of April 27, 2017, by and among CF INVT Holdings
LLC, a Delaware limited liability company (the “Class A Member”), Inventergy,
Inc., a Delaware corporation (“Class B Member”) and the Company.

 

WHEREAS, pursuant to the filing of the Certificate of Formation (the
“Certificate of Formation”) with the office of the Secretary of State of the
State of Delaware, the Company was formed on March 22, 2017, as a limited
liability company in accordance with the Delaware Limited Liability Company Act,
codified in Chapter 18 of Title 6 of the Delaware Code, as the same may be
amended from time to time (the “Act”);

 

WHEREAS, in connection with the transactions contemplated by that certain
Restructuring Agreement, dated as of December 22, 2016, by and among the Class B
Member and its subsidiaries, DBD Credit Funding, LLC, in its capacity as
collateral agent, and the “Investors” signatory thereto (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Restructuring Agreement”), the Class A Member and Class B Member
desire to enter into this Agreement; and

 

WHEREAS, simultaneous with the execution of this Agreement (i) the Class A
Member made a cash contribution to the Company as a Cash Advance and contributed
its rights under the Restructuring Agreement to the Restructured Revenue Share
to the Company and (ii) the Class B Member contributed the Patents to the
Company pursuant to the terms of the Restructuring Agreement and the Patent
Assignment Agreement, dated as of the date hereof, by and between the Class B
Member and the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each of the Company and the Members hereby agree as follows:

 

1.          DEFINITIONS

 

For purposes of this Agreement the following terms shall have the following
meanings:

 

“Act” has the meaning set forth in the Recitals hereto.

 

“Affiliate” means, with respect to any specified Person, any Person that
directly or through one or more intermediaries controls or is controlled by or
is under common control with the specified Person. As used in this definition,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the Preamble hereto.

 

“Asset Value” of any tangible or intangible property of the Company (including
goodwill) means its adjusted basis for federal income tax purposes unless:

 

 

 

 

(a)          the property was accepted by the Company as a contribution to
capital at a value different than its adjusted basis, in which event the initial
Asset Value for such property means the gross fair value of such asset, as
determined by the Managing Member; or

 

(b)          as a consequence of the grant of an interest in the Company or the
redemption of all or part of the interest of a Member, the property of the
Company is revalued in accordance with Section 5.2.

 

As of any date, references to the “then prevailing Asset Value” of any property
means the Asset Value last determined for such property less the depreciation,
amortization and cost recovery deductions taken into account in computing Net
Profit or Net Loss in fiscal periods subsequent to such prior determination
date.

 

“Capital Contribution” means the amount of cash and the fair market value of any
other property contributed to the Company with respect to the interest in the
Company held by the Member.

 

“Cash Advances” means all direct or indirect contributions of cash by a Member
to the Company, including any amounts advanced by a Member to the Company or on
the Company’s behalf in relation to this Agreement, the Restructuring Agreement
or the matters contemplated hereby or thereby (including any amounts incurred by
the Class A Member to reimburse the Class B Member for maintenance fees pursuant
to Section 2.3 of the Restructuring Agreement).

 

“Certificate of Formation” has the meaning set forth in the Recitals hereto.

 

“Class A Member” shall have the meaning set forth in the Preamble hereto.

 

“Class B Member” shall have the meaning set forth in the Preamble hereto.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, as applicable.

 

“Collateral Agent” means DBD Credit Funding, LLC.

 

“Company” has the meaning set forth in the Preamble hereto.

 

“Distribution” means the cash and/or other property distributed in respect of
the Member’s interest in the Company.

 

“Fair Value” means, as applied to any assets, the fair market value of an asset
as determined in good faith by the Managing Member.

 

“Indemnified Party” is defined in Section 11.1.

 

“Managing Member” is defined in Section 7.1.

 

“Member” and “Members” means the Class A Member and the Class B Member.

 

“Monetization Activities” means any activities necessary or desirable to
generate revenue from the Patents anywhere in the world by means of license
(non-exclusive or exclusive), assignment (including outright sale), enforcement,
litigation, arbitration, negotiation, covenant not to sue or assert, or
otherwise.

 

 - 2 - 

 

 

“Monetization Revenues” means the sum of amounts that the Company receives in
cash, whether immediately, or on a deferred basis or upon liquidation of any
in-kind payment the Company receives (i) from third parties in respect of the
Patents; (ii) on account of any sale of products using the Patents; (iii) the
development to order of any software or other products using the Patents,
including royalty payments, license fees, settlement payments, judgments or
other similar payments in respect of the Patents; (iv) the purchase price or
other amounts received in connection with the sale of hardware, software or
other products or services with respect to the Patents; and (v) the sale of any
Patent, in each case as and when actually received by the Company (including any
and all such amounts actually received by any attorneys, agents or other
representatives of the Company, for the account of the Company).

 

“Net Loss” is defined in Section 6.6.

 

“Net Profit” is defined in Section 6.6.

 

“Nokia Debt” is defined in Section 6.1(b).

 

“Patents” means all of the letters patent contributed by the Class B Member to
the Company on the date hereof pursuant to the Patent Assignment Agreement, in
each case, as set forth on Schedule I to this Agreement.

 

“Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited liability
partnership, or any other legal entity.

 

“Realization Event” means all proceeds to the Company of a sale or license,
whether exclusive or non-exclusive, of all or a portion of the Patents or any
other transaction that gives rise to Monetization Revenues.

 

“Restructured Revenue Share” shall have the meaning set forth in the
Restructuring Agreement.

 

“Restructuring Agreement” has the meaning set forth in the Recitals hereto.

 

“Revenue Sharing Agreement” means the Amended and Restated Revenue Sharing and
Note Purchase Agreement between CF DB EZ LLC, the Class B Member and its
subsidiaries and DBD Credit Funding, LLC, as collateral agent, originally dated
as of October 1, 2014 and amended and restated as of February 25, 2015, and
further amended as of October 30, 2015, as of November 30, 2015, as of March 1,
2016, as of August 19, 2016, as of September 26, 2016, as of November 11, 2016
and as of December 5, 2016, as may be further amended from time to time.

 

2.          FORMATION AND PURPOSE

 

2.1.          Formation, etc. The Company was formed as a limited liability
company pursuant to the Act by the filing of the Certificate of Formation, which
was executed, delivered and filed with the Secretary of State of the State of
Delaware by the Class A Member, as a designated "authorized person" within the
meaning of the Act. The rights, duties and liabilities of the Members shall be
determined pursuant to the Act and this Agreement. To the extent that such
rights, duties or obligations are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control.

 

2.2.          Name. The name of the Company is INVT SPE LLC. The business of the
Company may be conducted under that name or, upon compliance with applicable
laws, any other name that the Managing Member deems appropriate or advisable.
The Managing Member shall file, or shall cause to be filed, any fictitious name
certificates and similar filings, and any amendments thereto, that the Managing
Member considers appropriate or advisable.

 

 - 3 - 

 

 

2.3.          Registered Office/Agent. The registered office required to be
maintained by the Company in the State of Delaware pursuant to the Act shall be:
c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, DE 19801. The name and address of the registered agent of the
Company pursuant to the Act shall initially be The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801. The Company
may, upon compliance with the applicable provisions of the Act, change its
registered office or registered agent from time to time in the discretion of the
Managing Member.

 

2.4.          Term. The term of the Company shall continue indefinitely unless
sooner terminated as provided herein. The existence of the Company as a separate
legal entity shall continue until the cancellation of the Certificate of
Formation as provided in the Act.

 

2.5.          Purpose. The Company is formed for the purpose of, and the nature
of the business to be conducted by the Company is, engaging in any lawful act or
activity for which limited liability companies may be formed under the Act and
engaging in any activities necessary, convenient or incidental thereto.

 

2.6.          Specific Powers. Without limiting the generality of Section 2.5,
the Company shall have the power and authority to take any and all actions
necessary, appropriate, proper, advisable, incidental or convenient to or for
the furtherance of the purpose set forth in Section 2.5, including, but not
limited to, the power:

 

(a)          to conduct its business, carry on its operations and have and
exercise the powers granted to a limited liability company by the Act in any
country, state, territory, district or other jurisdiction, whether domestic or
foreign;

 

(b)          to acquire by purchase, lease, contribution of property or
otherwise, own, hold, operate, maintain, finance, improve, lease, sell, convey,
mortgage, transfer, demolish or dispose of any real or personal property;

 

(c)           to negotiate, enter into, renegotiate, extend, renew, terminate,
modify, amend, waive, execute, perform and carry out and take any other action
with respect to contracts or agreements of any kind, including without
limitation leases, licenses, guarantees and other contracts for the benefit of
or with any Member or any Affiliate of any Member, without regard to whether
such contracts may be deemed necessary, convenient to, or incidental to the
accomplishment of the purposes of the Company;

 

(d)           to purchase, take, receive, subscribe for or otherwise acquire,
own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose
of, and otherwise use and deal in and with, shares or other interests in or
obligations of domestic or foreign corporations, associations, general or
limited partnerships, trusts, limited liability companies, or individuals or
other Persons or direct or indirect obligations of the United States or of any
government, state, territory, governmental district or municipality or of any
instrumentality of any of them;

 

(e)          to lend money, to invest and reinvest its funds, and to accept real
and personal property for the payment of funds so loaned or invested;

 

 - 4 - 

 

 

(f)          to borrow money and issue evidence of indebtedness, and to secure
the same by a mortgage, pledge, security interest or other lien on the assets of
the Company;

 

(g)          to make payments to any Person, including a Member, pursuant to the
Restructuring Agreement;

 

(h)          to pay, collect, compromise, litigate, arbitrate or otherwise
adjust or settle any and all other claims or demands of or against the Company
or to hold such proceeds against the payment of contingent liabilities;

 

(i)          to sue and be sued, complain and defend, and participate in
administrative or other proceedings, in its name;

 

(j)          to appoint employees, officers, agents and representatives of the
Company, and define their duties and fix their compensation;

 

(k)          to indemnify any Person in accordance with the Act and this
Agreement;

 

(l)          to cease its activities and cancel its Certificate of Formation;
and

 

(m)          to make, execute, acknowledge and file any and all documents or
instruments necessary, convenient or incidental to the accomplishment of the
purpose of the Company.

 

2.7.          Principal Office. The principal executive office of the Company
shall be located at such place within or without the State of Delaware as the
Managing Member shall establish, and the Managing Member may from time to time
change the location of the principal executive office of the Company to any
place within or without the State of Delaware. The Managing Member may establish
and maintain such additional offices and places of business of the Company,
either within or without the State of Delaware, as it deems appropriate.

 

3.          MEMBERS

 

3.1.          Members. The name and the business address of the Members of the
Company are set forth on Schedule 3.1.

 

3.2.          Initial Capital Contributions. Upon the execution of this
Agreement, the Class A Member and Class B Member shall contribute assets or
other property to the Company set forth on Schedule 3.2 as such Member’s initial
Capital Contribution.

 

3.3.          Additional Capital Contributions. No Member shall be obligated to
make any additional Capital Contributions.

 

3.4.          Return of Capital Contributions. The Members shall not have the
right to demand a return of all or any part of its Capital Contributions, and
any return of the Capital Contributions of the Members shall be made solely from
the assets of the Company and only in accordance with the terms of this
Agreement and the Act. No interest shall be paid to the Members with respect to
its Capital Contributions except as otherwise set forth herein.

 

 - 5 - 

 

 

4.          STATUS AND RIGHTS OF THE MEMBERS

 

4.1.          Limited Liability. Except as otherwise provided by the Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and neither the Members nor any other Indemnified Party shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member or an Indemnified Party. All Persons dealing
with the Company shall look solely to the assets of the Company for the payment
of the debts, obligations or liabilities of the Company.

 

4.2.          Return of Distributions of Capital. Except as otherwise expressly
required by law, each Member, in its capacity as such, shall have no liability
either to the Company or any of its creditors in excess of (a) the amount of
such Member’s Capital Contributions actually made to the Company, if any, (b)
such Member’s share of any assets and undistributed profits of the Company and
(c) the amount of any distributions distributed to such Member in clear and
manifest accounting or similar error.

 

5.          CAPITAL ACCOUNTS.

 

5.1.          Capital Accounts. A separate account (each a “Capital Account”)
shall be established and maintained for each Member which:

 

(i)          shall be increased by (i) the amount of cash and the Fair Value of
any other property contributed by such Member to the Company as a Capital
Contribution (net of liabilities secured by such property or that the Company
assumes or takes the property subject to) and (ii) such Member’s share of the
Net Profit (and other items of income and gain) of the Company; and

 

(ii)         shall be reduced by (i) the amount of cash and the Fair Value of
any other property distributed to such Member (net of liabilities secured by
such property or that the Member assumes or takes the property subject to) and
(ii) such Member’s share of the Net Loss (and other items of loss and deduction)
of the Company.

 

It is the intention of the Members that the Capital Accounts of the Company be
maintained in accordance with the provisions of Section 704(b) of the Code and
the regulations promulgated thereunder and that this Agreement be interpreted
consistently therewith.

 

5.2.          Revaluations of Assets and Capital Account Adjustments. Unless
otherwise determined by the Managing Member, immediately preceding the grant of
any interest in the Company in exchange for cash, property or services to a new
or existing Member and upon the redemption of the interest of any Member, the
then prevailing Asset Values of the Company shall be adjusted to equal their
respective gross Fair Value and any increase in the net equity value of the
Company (Asset Values less liabilities) shall be credited to the Capital
Accounts of the Members in the same manner as Net Profits are credited under
Section 6.6(b) (or any decrease in the net equity value of the Company shall be
charged in the same manner as Net Losses are charged under Section 6.6(b)).

 

5.3.          Additional Capital Account Adjustments. Any income of the Company
that is exempt from federal income tax shall be credited to the Capital Accounts
of the Members in the same manner as Net Profits are credited under
Section 6.6(b) when such income is realized. Any expenses or expenditures of the
Company which may neither be deducted nor capitalized for tax purposes (or are
so treated for tax purposes) shall be charged to the Capital Accounts of the
Members in the same manner as Net Losses are charged under Section 6.6(b). If
any special adjustments are made to Company property pursuant to Code Sections
734(b) or 743(b), Capital Accounts shall be adjusted to the extent required by
the regulations promulgated under Section 704 of the Code.

 

 - 6 - 

 

 

6.          PAYMENT OBLIGATIONS; DISTRIBUTIONS; TAX TREATMENT

 

6.1.     Payment Obligations. The Managing Member shall cause all Monetization
Revenues to be applied as follows:

 

(a)          First, (A) to pay third party expenses that arise in connection
with, or are due upon the occurrence of, the applicable Realization Event that
are either (w) incurred by the Company, (x) incurred by the Class A Member or
the Collateral Agent (or by the Class B Member or any third party, in each case,
at the direction of the Managing Member and so long as the Company has agreed in
writing in advance to reimburse) (y) constitute broker fees and other amounts
that are due on account of the existing arrangements described on Schedule
6.1(a) (the payees under such arrangements, “Service Providers”) and (B) solely
to the extent the applicable Realization Event triggers a required payment with
respect to a retained interest of a prior owner due under the Patent Purchase
Agreement between the Class B Member and Panasonic Corporation, dated as of
October 21, 2013, as amended on April 25, 2017 (the “Panasonic PPA”), to
Panasonic in amounts required to be paid;

 

(b)          Second, solely to the extent such Realization Event is attributable
to the Nokia Portfolio, up to $2,200,000 to pay outstanding principal amounts
due under the Patent Purchase Agreement between Nokia Corporation and the Class
B Member, dated as of May 23, 2014 (the “Nokia Debt”) until the Nokia Debt is
paid in full (excluding, for the avoidance of doubt, any accrued interest or
other charges on the Nokia Debt, which shall be the sole responsibility of the
Class B Member and shall not be paid with Monetization Revenues);

 

(c)          Third, solely to the extent the applicable Realization Event
triggers a payment with respect to a retained interest of a prior owner due
under the Panasonic PPA, or the Patent Rights Assignment Agreement between the
Class B Member and Huawei Technologies Co., Ltd., dated as of May 15, 2003, as
amended on April 26, 2017, that is described on Schedule 6.1(c) (a “Retained
Interest”), to such prior owner in amounts so required and not paid pursuant to
Section 6.1(a)(B) above); and

 

(d)          Fourth, to the Members in accordance with Section 6.2.

 

6.2.      Distributions - Managing Member Determination. Subject to the
obligations set forth in Section 6.1, the Managing Member shall determine the
timing and the aggregate amount of any Distributions to Members under
Section 6.2(a), and shall make the Distributions required by Section 6.2(b) in
the due course of business, subject in all events to any reserves determined by
the Managing Member to be appropriate, including, without limitation and by way
of example, to address liabilities or expenses that are either contingent or
have not yet been determined or come due. The amount of any such Distributions
to any Member at any time shall be determined in accordance with this
Section 6.2.

 

(a)          Distributions. Except for Liquidating Distributions, Distributions
shall be made as follows:

 

(i)          First, to the Class A Member until they have received an amount
equal to the sum of (x) 100% of any Cash Advances (such Cash Advances to be
repaid prior to the Distributions contemplated by clauses (y) and (z) of this
under Section 6.2(a)(i)), plus (y) a 20% return, compounded annually, on any
Cash Advances that are outstanding from time to time, including interest, plus
(z) $30.5 million; and

 

 - 7 - 

 

 

(ii)         Second, 70% to the Class A Member and 30% to the Class B Member
(the Class A Member’s right to such 70%, the “Contingent Right” and the Class B
Member’s right to such 30%, the “Residual”); provided, that to the extent that
the Class B Member has failed to pay in full the accrued interest and other
charges on the Nokia Debt, the Residual shall be surcharged in amounts necessary
to make such payment, and such surcharged amounts shall instead be paid over to
Nokia to satisfy such amounts.

 

(b)          Liquidating Distributions. Distributions made in connection with
the liquidation of the Company (“Liquidating Distributions”) shall be made in
accordance with Section 10.2.

 

6.3.      No Violation. Notwithstanding any provision to the contrary contained
in this Agreement, the Company shall not make a Distribution to any Member on
account of such Member’s interest in the Company if such Distribution would
violate Section 18-607 of the Act or other applicable law.

 

6.4.     Withholding. All amounts withheld pursuant to the Code or any federal,
state, local or foreign tax law with respect to any payment, distribution or
allocation to the Company in respect of a Member shall be treated for all other
purposes of this Agreement as amounts distributed to such Member. In addition,
the Managing Member is authorized to withhold from Distributions to Members, and
to pay over to the appropriate federal, state, local or foreign government any
amounts so required to be withheld, and any such withheld amounts shall be
treated as amounts loaned to such Member. The withholdings by the Company
referred to in this Section 6.4 shall be made at the maximum statutory rate
under applicable laws unless the Company has received an opinion of counsel, or
other evidence satisfactory to the Managing Member, that a lower rate is
applicable, or that no withholding is required or otherwise necessary. The
provisions of this Section 6.4 shall survive the termination, dissolution and
winding up of the Company. All Members shall provide the Managing Member with a
properly completed and signed W-9 upon becoming a Member and at such times as
requested by the Managing Member.

 

6.5.      Property Distributions and Installment Sales. If any assets of the
Company shall be distributed in kind pursuant to this Section 6.5, such assets
shall be distributed to the Members entitled thereto in the same proportions as
the Members would have been entitled to cash Distributions. The amount by which
the Fair Value of any property to be distributed in kind to the Members exceeds
or is less than the then prevailing Asset Value of such property shall, to the
extent not otherwise recognized by the Company, be taken into account in
determining Net Profit and Net Loss and determining the Capital Accounts of the
Members as if such property had been sold at its Fair Value immediately prior to
such Distribution.

 

6.6.      Net Profit or Net Loss.

 

(a)          The “Net Profit” or “Net Loss” of the Company for each year or
relevant part thereof shall mean the Company’s taxable income or loss for
federal income tax purposes for such period (including all items of income,
gain, loss or deduction required to be stated separately pursuant to Section
703(a)(1) of the Code), with the following adjustments:

 

(i)          Gain or loss attributable to the disposition of property of the
Company with an Asset Value different from the adjusted basis of such property
for federal income tax purposes shall be computed with respect to the Asset
Value of such property, and any tax gain or loss not included in Net Profit or
Net Loss shall be taken into account and allocated for federal income tax
purposes among the Members pursuant to Section 6.8.

 

 - 8 - 

 

 

(ii)         In lieu of the depreciation, amortization or other cost recovery
deductions taken into account in computing such taxable income or loss,
depreciation, amortization or cost recovery deductions allowable with respect to
any property the Asset Value of which differs from its adjusted tax basis for
federal income tax purposes shall be equal to an amount that bears the same
ratio to such beginning Asset Value as the federal income tax depreciation,
amortization or other cost recovery deductions for such period bear to such
beginning adjusted tax basis; provided, however, that if the adjusted tax basis
of the property at the beginning of such period is zero, depreciation shall be
determined with respect to such asset using any reasonable method selected by
the Managing Member.

 

(iii)        Any items that are required to be specially allocated pursuant to
Section 6.7 shall not be taken into account in determining Net Profit or Net
Loss.

 

(b)          Allocations of Income, Gain, Loss, Deduction and Credit. Net Profit
or Net Loss of the Company or to the extent appropriate items thereof for any
relevant period shall be allocated among the Members in a manner such that the
Capital Accounts of each Member, immediately after giving effect to such
allocation, are, as nearly as possible, equal (proportionately) to the
Distributions that would be made to such Member pursuant to Section 6.2(a) if
the Company were dissolved and terminated and its affairs were wound up.

 

6.7.     Regulatory Allocations. Although the Members do not anticipate that
events will arise that will require application of this Section 6.7, provisions
are included in this Agreement governing the allocation of income, gain, loss,
deduction and credit (and items thereof) as may be necessary to provide that the
Company’s allocation provisions contain a so-called “Qualified Income Offset”
and comply with all provisions relating to the allocation of so-called
“Non-recourse Deductions” and “Partner Non-recourse Deductions” and the
chargeback thereof as set forth in the regulations promulgated under Section
704(b) of the Code (such regulatory allocations, “Regulatory Allocations”);
provided, however, that the Members intend that all Regulatory Allocations that
may be required shall be offset by other Regulatory Allocations or special
allocations of items so that the share of the Net Profit and Net Loss of the
Company of each Member will be the same as it would have been had the events
requiring the Regulatory Allocations not occurred. For this purpose the Managing
Member, based on the advice of the Company’s auditors or tax counsel, is hereby
authorized to make such special curative allocations as may be appropriate.

 

6.8.      Tax Allocations; Contributed Assets; Revalued Assets; Elections and
Limitations.

 

(a)          Tax Allocations. Except as set forth below, or as otherwise
required by law, all items of income, gain, losses, deduction and credit shall
be allocated by the Managing Member for federal, state and local income tax
purposes, in the same manner as such items of income, gain, loss, deduction and
credit shall be allocated among such Members pursuant to Section 6.6(b), except
to the extent otherwise required by Section 704(c) of the Code and the
regulations promulgated thereunder or as required by law.

 

(b)          Contributed Assets. In accordance with Section 704(c) of the Code,
income, gain, loss and deduction with respect to any property contributed to the
Company with an adjusted basis for federal income tax purposes different from
the initial Asset Value at which such property was accepted by the Company
shall, solely for tax purposes, be allocated among the Members so as to take
into account such difference in the manner required by Section 704(c) of the
Code and the applicable regulations promulgated thereunder.

 

 - 9 - 

 

 

(c)          Revalued Assets. If the Asset Value of any asset of the Company is
adjusted pursuant to Section 5.2, subsequent allocations of income, gain, loss
and deduction with respect to such asset shall, solely for tax purposes, be
allocated among the Members so as to take into account such adjustment in the
same manner as under Section 704(c) of the Code and the applicable regulations
promulgated thereunder.

 

(d)          Elections and Limitations. The allocations required by this
Section 6.8 are solely for purposes of federal, state and local income taxes and
shall not affect either the allocation of Net Profits or Net Losses as between
Members or any Member’s Capital Account. All tax allocations required by this
Section 6.8 shall be made using the so called “traditional method” described in
Regulation 1.704-3(b); provided, however, that the Managing Member, upon the
advice of the Company’s auditors or tax counsel, may elect to use the so-called
“traditional method with curative allocations” described in Regulation
1.704-3(c).

 

6.9.       Changes in Members’ Interest. If during any year of the Company there
is a change in any Member’s interest in the Company, the Managing Member shall
confer with the tax advisors to the Company and, in conformity with such advice,
allocate the Net Profit or Net Loss to the Members so as to take into account
the varying interests of the Members in the Company in a manner that complies
with the provisions of Section 706 of the Code and the regulations promulgated
thereunder.

 

6.10.      Tax Position. Without providing prior written notice to the Company
and obtaining the prior written consent of the Managing Member, no Member will
take a position on such Member’s federal income tax return, in any claim for
refund or in any administrative or legal proceedings that is inconsistent with
this Agreement or with any information return filed by the Company.

 

7.          MANAGEMENT AND CONTROL

 

7.1.       Managing Member; Authority. Subject to the limitations provided in
this Agreement, the Class A Member (the “Managing Member”) shall have the
exclusive power and authority to manage the business, affairs and assets of the
Company and to make all decisions with respect thereto, including, without
limitation, the exclusive power and authority to make any and all decisions, in
any manner it sees fit, relating to, and shall otherwise fully, solely,
absolutely and irrevocably control in all respects, the Patents and any
Monetization Activities, including by way of example and not limitation: (w) the
initiation, direction, termination, conclusion or negotiation of any assignment,
sale or license (whether directly or through multiple tiers or sub-licensees) of
any Patent or any other type of a Monetization Activity of any nature or
description; (x) the maintenance or abandonment, in whole or in part, of any one
or more of the Patents; (y) the discretion to allocate Monetization Revenues
among multiple portfolios where Monetization Activities involve more than one
portfolio; or (z) the discretion to make or to decline to make Cash Advances.
Any action taken by the Managing Member on behalf of the Company shall
constitute the act of and serve to bind the Company. In dealing with the
Managing Member acting on behalf of the Company, no Person shall be required to
inquire into the authority of the Managing Member to bind the Company. Persons
and entities dealing with the Company are entitled to rely conclusively on the
power and authority of the Managing Member as set forth in this Agreement.
Except as otherwise specifically provided in this Agreement, the Managing Member
shall have all rights and powers of a “Managing Member” under the Act, and shall
have all authority, rights and powers in the management of the Company business
to do any and all other acts and things necessary, proper, convenient or
advisable to effectuate the purposes of this Agreement.  

 

 - 10 - 

 

 

7.2.          Officers; Agents. The Managing Member may, from time to time,
designate one or more officers and agents to act for the Company with such
titles, if any, as the Managing Member deems appropriate and to delegate to such
officers or agents such of the powers as are granted to the Managing Member
hereunder, including the power to execute documents on behalf of the Company, as
the Managing Member may in its sole discretion determine; provided, however,
that no such delegation by the Managing Member shall cause the Persons so
appointed or delegated to be deemed a “Managing Member” within the meaning of
the Act. The officers or agents so appointed may include persons holding titles
such as Executive Chairman, Chief Executive Officer, Chief Operating Officer,
President, Chief Financial Officer, Deputy Chief Financial Officer, Chief
Accounting Officer, Executive Vice President, Senior Vice President, Vice
President, Assistant Vice President, Treasurer, Controller, Secretary or
Assistant Secretary. Any officer may be removed at any time with or without
cause. Unless the authority of the agent designated as the officer in question
is limited in the document appointing such officer or is otherwise specified by
the Managing Member, any officer so appointed shall have the same authority to
act for the Company as a corresponding officer of a Delaware corporation would
have to act for a corporation in the absence of a specific delegation of
authority and all deeds, leases, transfers, contracts, bonds, notes, checks,
drafts or other obligations made, accepted or endorsed by the Company may be
signed by the Executive Chairman, the President, a Vice President (including any
Assistant Vice President) or the Treasurer, Chief Financial Officer, Chief
Accounting Officer, Controller, Secretary or Assistant Secretary at the time in
office. The Managing Member, in its sole discretion, may ratify any act
previously taken by an officer or agent acting on behalf of the Company.

 

7.3.          Reliance by Third Parties. Any Person dealing with the Company or
a Member may rely upon a certificate signed by the Managing Member as to: (a)
the identity of the Members, (b) the existence or non-existence of any fact or
facts which constitute a condition precedent to acts by any Member or are in any
other manner germane to the affairs of the Company, (c) the persons who or
entities which are authorized to execute and deliver any instrument or document
of or on behalf of the Company or (d) any act or failure to act by the Company
or as to any other matter whatsoever involving the Company or any Member.

 

7.4.          Waiver of Fiduciary Duties. To the fullest extent permitted by
applicable law, no Member, in his, her or its capacity as a Member or Managing
Member, shall have any duties or liabilities, including fiduciary duties, to the
Company or any other Member and all such duties or liabilities are hereby
irrevocably disclaimed and eliminated. The provisions of this Agreement, to the
extent that they restrict or otherwise modify or eliminate the duties and
liabilities, including fiduciary duties, of a Member otherwise existing at law
or in equity, are agreed by the Members to replace any such other duties or
liabilities of a Member.

 

7.5.          Tax Matters Partner; Partnership Representative.

 

7.5.1           To the extent the Company is required to have a “tax matters
partner” under Section 6231(a)(7) of the Code (the “Tax Matters Partner”), the
Class A Member shall act as the Tax Matters Partner. The Tax Matters Partner may
resign at any time. The Company shall pay and be responsible for all reasonable
third-party costs and expenses incurred by the Tax Matters Partner in performing
its duties and any costs incurred by the Tax Matters Partner in connection with
an audit of a Company income tax return.

 

 - 11 - 

 

 

7.5.2           For all taxable years beginning on or after January 1, 2018, the
Class A Member (or any other Person designated by the Class A Member) shall be
designated as the “partnership representative” (the “Partnership
Representative”), as defined in Code Section 6223 (as in effect following the
effective date of its amendment by Section 1101 of H.R. 1314, the “Bipartisan
Budget Act of 2015”) and the Company and the Members shall complete any
necessary actions (including executing any required certificates or other
documents) to effect such designation. The Partnership Representative may resign
at any time. The Company shall pay and be responsible for all third-party costs
incurred by the Partnership Representative in performing its duties and any
costs and expenses incurred by the Partnership Representative in connection with
an audit of a Company income tax return. The Partnership Representative may make
any elections available to be made as Partnership Representative, including,
without limitation, the election described in Code Section 6226(a)(1) (as in
effect following the effective date of its amendment by Section 1101 of the
Bipartisan Budget Act of 2015). In the event that the Company becomes liable for
any taxes, interest or penalties under Section 6225 of the Code, (i) each Person
that was a Member of the Company for the taxable year to which such liability
relates shall indemnify, defend and hold harmless the Company for such Person’s
allocable share of the amount of such tax liability, including any interest and
penalties associated therewith, (ii) the Company may cause the Members
(including any former Member) to whom such liability relates to pay, and each
such Member hereby agrees to pay, such amount to the Company, and such amount
shall not be treated as a Capital Contribution, and (iii) without reduction to a
Member’s (or former Member’s) obligations under this Section 7.5.2, any amount
paid by the Company that is attributable to a Member and that is not paid by
such Member pursuant to clause (ii) above, shall be treated for purposes of this
Agreement as (A) a distribution to such Member for purposes of Section 6.2, and
(B) a reduction to such Member’s Capital Account balance. The provisions
contained in this Section 7.5.2 shall survive the dissolution of the Company and
the withdrawal of any Member or the assignment of any Member’s interest in the
Company.

 

7.5.3           The Company shall indemnify and hold harmless the Tax Matters
Partner or Partnership Representative, as applicable, from and against any loss,
liability, damage, cost or expense (including attorneys’ and accountants’ fees)
sustained or incurred as a result of any act or decision concerning Company tax
matters and within the scope of such Member’s responsibility as Tax Matters
Partner or Partnership Representative, as applicable. All amounts indemnified
shall be advanced as incurred. The Tax Matters Partner or Partnership
Representative, as applicable, shall be entitled to rely on the advice of
outside legal counsel and accountants as to the nature and scope of its
responsibilities and authority, and any act or omission of the Tax Matters
Partner or Partnership Representative pursuant to such advice in no event shall
subject the Tax Matters Partner or Partnership Representative to liability to
the Company or any Member.

 

7.5.4           Each Member agrees that any action taken by the Tax Matters
Partner or Partnership Representative, as applicable, in connection with audits
of the Company or any other matters relating to taxes shall be binding upon such
Members and each such Members further agrees that such Members shall not treat
any Company item inconsistently on such Member’s income tax return with the
treatment of the item on the Company’s return and that such Member shall not
independently act with respect to tax audits or tax proceedings affecting the
Company, unless previously authorized to do so in writing by the Tax Matters
Representative or Partnership Representative, as applicable, which authorization
may be withheld by the Tax Matters Representative or Partnership Representative,
as applicable, in its sole discretion.

 

7.6.          Tax Elections. The Class A Member shall have the authority to
make, and abstain from making, all Company elections permitted under the Code.

 

8.          TRANSFER OF INTERESTS

 

8.1.          Transfer of Interests. The Members may not sell, assign, pledge,
encumber, dispose of or otherwise transfer (a “Transfer”) all or any part of the
economic or other rights that comprise its interest in the Company without the
prior written consent of the Managing Member. The Class B Member may withdraw or
resign as a Member in its sole discretion for no consideration.

 

 - 12 - 

 

 

8.2.          Drag-Along Right. If the Class A Member proposes a Transfer of all
or substantially all of the economic or other rights that comprise its interest
in the Company to one or more third parties that are not Affiliates of any
Member, the Class A Member shall have the right to require the Class B Member to
(i) take all actions reasonably necessary or appropriate to enable the Class A
Member to effect such transaction and (ii) sell, Transfer or otherwise dispose
of a corresponding percentage of the economic or other rights that comprise the
Class B Member’s interest in the Company on the same terms and conditions and at
the same time (but at a price that corresponds to Class B Member’s entitlements
under Section 6.2) as the Class A Member.

 

8.3.          Tag-Along Right. If at any time the Class A Member proposes to
Transfer all or any part of the economic or other rights that comprise its
interest in the Company (other than a Transfer to a third party who (i) provides
services to the Company or (ii) in connection with a bona fide financing by the
Company) to one or more third parties that are not Affiliates of any Member,
prior to such Transfer, the Class A Member shall deliver notice of such Transfer
to the Class B Member (the “Transfer Notice”) and the Class B Member shall have
the right for a period of thirty days following delivery of such Transfer Notice
to participate in such Transfer and sell its pro rata share of economic or other
rights that comprise its interest in the Company on the same terms and
conditions and at the same time (but at a price that corresponds to Class B
Member’s entitlements under Section 6.2) as the Class A Member.

 

9.          AMENDMENTS TO AGREEMENT

 

9.1.          This Agreement may be amended, modified or waived by the written
action of the Managing Member; provided, however, that (a) no amendment,
modification or waiver shall alter or modify Section 4.1, to the extent that
such amendment or waiver alters or modifies the limited liability of any Member,
without the consent of such Member, (b) no amendment or waiver shall require the
Class B Member to make additional Capital Contributions to the Company without
the written consent of such Member, (c) no amendment or waiver shall require the
Class A Member to make additional Capital Contributions to the Company without
the written consent of such Member, (d) no amendment, modification or waiver
shall alter or modify Section 6.1, Section 6.2(a), Section 6.2(b) or Section
10.2 without the written consent of the Class A Member and Class B Member, and
(e) no amendment or waiver that would affect, modify or alter the rights of a
Member (or group of Members) specifically granted such rights by name shall be
effective without that Member’s written consent. The Managing Member shall cause
to be prepared and filed any amendment to the Certificate of Formation that may
be required to be filed under the Act as a consequence of any amendment to this
Agreement. Any modification, waiver or amendment to this Agreement pursuant to
this Section 9 shall be binding on all Members.

 

10.         DISSOLUTION OF COMPANY

 

10.1.          Events of Dissolution or Liquidation. The Company will dissolve
and its affairs will be wound up as may be determined by the Managing Member, or
upon the earlier occurrence of any other event causing dissolution of the
Company under the Act, provided that, in no event may the Company be dissolved
without the prior written consent of the Managing Member; provided further,
that, in no event may the Company file any voluntary or involuntary petition or
action for relief under any bankruptcy reorganization, insolvency or moratorium
law or any other applicable law for relief of, or relating to, debtors, now or
hereafter in effect, or seek the appointment of a custodian, receiver, trustee
(or other similar official) of the Company or all or any material portion of the
Company’s assets, or the making of any assignment for the benefit of creditors,
or the taking of any action in furtherance of any of the foregoing, in each
case, without the prior written consent of the Managing Member. In such event,
the Managing Member will proceed diligently to wind up the affairs of the
Company and make final distributions, and will cause the existence of the
Company to be terminated.

 

 - 13 - 

 

 

10.2.          Liquidation. After termination of the business of the Company, a
final allocation shall be made pursuant to Section 6.5 and the assets of the
Company shall be distributed in the following order of priority:

 

(a)          to creditors of the Company, including the Members if a creditor to
the extent permitted by law, in satisfaction of liabilities of the Company
(whether by payment thereof or the making of reasonable provision for payment
thereof), including any liabilities and other obligations of the Company under
Section 6.1, and reasonable, actual and documented out-of-pocket expenses
incurred by the Class A Member in the performance of such Member’s duties as a
Class A Member, other than liabilities for Distributions to the Members; and
then

 

(b)          to the Members in accordance with Section 6.2(a).

 

11.         INDEMNIFICATION

 

11.1.          General. To the fullest extent permitted by applicable law, the
Company shall indemnify, defend, and hold harmless the Members, the Managing
Member and any director, officer, partner, stockholder, controlling Person or
employee of the Members and any Person serving at the request of the Company as
a Managing Member, officer, employee, partner, trustee or independent contractor
of another corporation, partnership, limited liability company, joint venture,
trust or other enterprise (all of the foregoing Persons being referred to
collectively as “Indemnified Parties” and individually as an “Indemnified
Party”) from any liability, loss or damage incurred by the Indemnified Party by
reason of any act performed or omitted to be performed by the Indemnified Party
in connection with the business of the Company and from liabilities or
obligations of the Company imposed on such Person by virtue of such Person’s
position with the Company, including reasonable and documented attorneys’ fees
and costs and any amounts expended in the settlement of any such claims of
liability, loss or damage (solely to the extent that the Company has consented
in writing to such settlement terms); provided, however, that if the liability,
loss, damage or claim arises out of any action or inaction of an Indemnified
Party, indemnification under this Section 11 shall be available only if (a)
either (i) the Indemnified Party, at the time of such action or inaction,
determined in good faith that its, his or her course of conduct was in, or not
opposed to, the best interests of the Company or (ii) in the case of inaction by
the Indemnified Party, the Indemnified Party did not intend its, his or her
inaction to be harmful or opposed to the best interests of the Company and (b)
the action or inaction did not constitute fraud, gross negligence or willful
misconduct by the Indemnified Party; provided, further, however, that the
indemnification under this Section 11.1 shall be recoverable only from the
assets of the Company and not from any assets of the Member. Unless the Managing
Member determines in good faith that the Indemnified Party is unlikely to be
entitled to indemnification under this Section 11 the Company shall pay or
reimburse reasonable and documented attorneys’ fees of an Indemnified Party as
incurred, provided that such Indemnified Party executes an undertaking, with
appropriate security if requested by the Managing Member, to repay the amount so
paid or reimbursed in the event that a final non-appealable determination by a
court of competent jurisdiction that such Indemnified Party is not entitled to
indemnification under this Section 11. The Company may pay for insurance
covering liability of the Indemnified Party for negligence in operation of the
Company’s affairs.

 

 - 14 - 

 

 

11.2.          Exculpation. To the fullest extent permitted by applicable law,
no Indemnified Party shall be liable, in damages or otherwise, to the Company or
to the Members for any loss that arises out of any act performed or omitted to
be performed by it, him or her pursuant to the authority granted by this
Agreement if (a) either (i) the Indemnified Party, at the time of such action or
inaction, determined in good faith that such Indemnified Party’s course of
conduct was in, or not opposed to, the best interests of the Company or (ii) in
the case of inaction by the Indemnified Party, the Indemnified Party did not
intend such Indemnified Party’s inaction to be harmful or opposed to the best
interests of the Company and (b) the conduct of the Indemnified Party did not
constitute fraud, gross negligence or willful misconduct by such Indemnified
Party. In no event shall the Class A Member or any of its Indemnified Parties be
liable, in damages or otherwise, to the Company or to the Members for any loss
that arises out of any act performed or omitted to be performed by the Class A
Member pursuant to this Agreement, unless such action or omission constitutes
intentional common law fraud as determined by a court of competent jurisdiction
in a final non-appealable order.

 

11.3.          Agreement Supersedes Duties Prescribed at Law or in Equity, etc.
 Notwithstanding anything to the contrary in this Agreement or otherwise in law
or in equity, to the extent the Class A Member has duties or liabilities
relating thereto to the Company or any Member, the Class A Member acting in
connection with the Company’s business or affairs shall not be liable to the
Company or to any Member for its good faith reliance on the provisions of this
Agreement.  The provisions of this Agreement, to the extent that they restrict
or eliminate the duties and liabilities or rights and powers of the Class A
Member otherwise existing at law or in equity, are agreed by the Members to
replace such other duties, liabilities, rights and powers of such Class A Member
to the maximum extent permitted by law.  Whenever in this Agreement the Class A
Member is permitted or required to make a decision in its “discretion” or under
a grant of similar authority or latitude, the Class A Member shall be entitled
to consider only such interests and factors as it desires, and shall, to the
maximum extent permitted by law, have no duty or obligation to give any
consideration to any interest of or factors affecting any Member or the Company.

 

11.4.          Persons Entitled to Indemnity. Any Person who is within the
definition of “Indemnified Party” at the time of any action or inaction in
connection with the business of the Company shall be entitled to the benefits of
this Section 11 as an “Indemnified Party” with respect thereto, regardless of
whether such Person continues to be within the definition of “Indemnified Party”
at the time of such Indemnified Party’s claim for indemnification or exculpation
hereunder.

 

11.5.          Procedure Agreements. The Company may enter into an agreement
with any of its officers, employees, consultants, counsel and agents or the
Member, setting forth procedures consistent with applicable law for implementing
the indemnities provided in this Section 11.

 

12.         MISCELLANEOUS

 

12.1.          General. This Agreement: (a) shall be binding upon the legal
successors of the Members, (b) shall be governed by and construed in accordance
with the laws of the State of Delaware and (c) contains the entire agreement as
to the subject matter hereof. The waiver of any of the provisions, terms, or
conditions contained in this Agreement shall not be considered as a waiver of
any of the other provisions, terms, or conditions hereof.

 

12.2.          Notices, Etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given
upon email delivery, personal delivery or receipt (which may be evidenced by a
return receipt if sent by registered mail or by signature if delivered by
courier or delivery service or by email return receipt), addressed to such
Member at its address in Schedule 3.1 or otherwise specified by such Member.

 

 - 15 - 

 

 

12.3.          Gender. Any gender shall be deemed to include the masculine,
feminine and neuter genders.

 

12.4.          Severability. If any provision of this Agreement is determined by
a court to be invalid or unenforceable, that determination shall not affect the
other provisions hereof, each of which shall be construed and enforced as if the
invalid or unenforceable portion were not contained herein. That invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each said provision shall be deemed to be effective, operative, made,
entered into or taken in the manner and to the full extent permitted by law.

 

12.5.          Headings. The headings used in this Agreement are used for
administrative convenience only and do not constitute substantive matter to be
considered in construing the terms of this Agreement.

 

12.6.          No Third Party Rights. Except for the provisions of Section 7.3,
the provisions of this Agreement are for the benefit of the Company, the Members
and permitted assignees and no other Person, including creditors of the Company,
shall have any right or claim against the Company or the Members by reason of
this Agreement or any provision hereof or be entitled to enforce any provision
of this Agreement.

 

[Remainder of page intentionally blank.]

 

 - 16 - 

 

 

IN WITNESS WHEREOF, the Members and the Company have executed this Agreement as
of the day and year first set forth above.

 

Members:   CF INVT HOLDINGS LLC             By: /s/ Constantine Dakolias    
Name:       Title:               INVENTERGY, INC.             By: /s/ Joseph
Beyers     Name:       Title:           Company:   INVT SPE LLC             By:
/s/ Constantine Dakolias     Name:       Title:  

 

 

 

 

Schedule I

 

PATENTS

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-001-01   CN1173499   CN   Granted   OFDMA signal transmitting apparatus
and method   CN99800972.5   1999/05/28 13PA01-001-02   EP1001566   EP  
EP-Pending   OFDMA signal transmitting apparatus and method   EP99922578  
1999/05/28 13PA01-001-03   EP1001566   DE   EP-Designated   OFDMA signal
transmitting apparatus and method   EP99922578   1999/05/28 13PA01-001-04  
EP1001566   FR   EP-Designated   OFDMA signal transmitting apparatus and method
  EP99922578   1999/05/28 13PA01-001-05   EP1001566   GB   EP-Designated   OFDMA
signal transmitting apparatus and method   EP99922578   1999/05/28 13PA01-001-06
  EP1001566   IT   EP-Designated   OFDMA signal transmitting apparatus and
method   EP99922578   1999/05/28 13PA01-001-07   EP1001566   NL   EP-Designated
  OFDMA signal transmitting apparatus and method   EP99922578   1999/05/28
13PA01-001-08   JP3515690   JP   Granted   OFDMA signal transmitter and its
method   JP15321498   1998/06/02 13PA01-001-09   US6726297   US   Granted  
OFDMA signal transmission apparatus and method   US09/462491   2000/01/20
13PA01-002-01   JP4864008   JP   Granted   Method of the carrier allotment in
the multiple cell orthogonal frequency division multiple access system  
JP2007545294   2006/11/16 13PA01-002-02   US8009549   US   Granted   Carrier
allocation method in multi cell orthogonal frequency division multiple access
system   US12/092950   2006/11/16 13PA01-003-01   EP1968335   DE   Granted  
Radio communication base station device and pilot transmission method  
EP07706996   2007/01/18 13PA01-003-02   EP1968335   FR   Granted   Radio
communication base station device and pilot transmission method   EP07706996  
2007/01/18 13PA01-003-03   EP1968335   GB   Granted   Radio communication base
station device and pilot transmission method   EP07706996   2007/01/18
13PA01-003-04   JP4832450   JP   Granted   Radio communication base station
device and pilot transmission method   JP2007554946   2007/01/18 13PA01-003-05  
US8416810   US   Granted   Radio communication base station apparatus and pilot
transmission method   US12/160872   2007/01/18 13PA01-004-01   CN100440762   CN
  Granted   OFDM communication device   CN01803504.3   2001/11/14 13PA01-004-02
  DE60143934   DE   Granted   OFDM communication device   DE60143934  
2001/11/14 13PA01-004-03   DE60143978   DE   Granted   OFDM communication device
  DE60143978   2001/11/14 13PA01-004-04   EP1249955   GB   Granted   OFDM
communication device   EP01982773   2001/11/14 13PA01-004-05   EP1249955   FR  
Granted   OFDM communication device   EP01982773   2001/11/14 13PA01-004-06  
EP2161867   GB   Granted   OFDM communication device   EP09178209   2001/11/14
13PA01-004-07   EP2161867   FR   Granted   OFDM communication device  
EP09178209   2001/11/14 13PA01-004-08   JP4000057   JP   Granted   OFDM
communication device   JP2002543837   2001/11/14 13PA01-004-09   US7646702   US
  Granted   OFDM communication apparatus   US10/169716   2002/07/09
13PA01-004-10   US8238226   US   Granted   OFDM communication apparatus  
US12/505420   2009/07/17

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-005-01   CN100544237   CN   Granted   Radio base station apparatus  
CN03804886.8   2003/08/01 13PA01-005-02   DE60325861   DE   Granted   Radio base
station apparatus   DE60325861   2003/08/01 13PA01-005-03   EP1525687   FR  
Granted   Radio base station apparatus   EP03766690   2003/08/01 13PA01-005-04  
EP1525687   GB   Granted   Radio base station apparatus   EP03766690  
2003/08/01 13PA01-005-05   JP4098027   JP   Granted   Radio base station
apparatus   JP2002224571   2002/08/01 13PA01-005-06   US7593317   US   Granted  
Radio base station apparatus   US10/503010   2004/07/29 13PA01-006-06  
JP4971172   JP   Granted   Receiving device, integrated circuit and reception
method   JP2007539403   2006/02/28 13PA01-006-07   US7929627   US   Granted  
OFDM receiver, integrated circuit and receiving method   US11/885042  
2006/02/28 13PA01-007-01   CN101080893   CN   Granted   Re-transmission method
and transmitting device for multi-antenna transmission   CN200580043160.3  
2005/12/14 13PA01-007-03   JP4863884   JP   Granted   The retransmission method
in multiple antenna transmitting   JP2006548891   2005/12/14 13PA01-007-04  
KR100912762   KR   Granted   Retransmitting method and transmitting method in
multi-antenna transmission   KR20077013565   2007/06/15 13PA01-007-05  
US7826557   US   Granted   Retransmitting method and transmitting method in
multi-antenna transmission   US11/721911   2005/12/14 13PA01-008-01   EP1895679
  DE   Granted   MIMO antenna apparatus controlling number of streams and
modulation and demodulation method   EP07115147   2007/08/29 13PA01-008-02  
EP1895679   GB   Granted   MIMO antenna apparatus controlling number of streams
and modulation and demodulation method   EP07115147   2007/08/29 13PA01-008-03  
JP4837638   JP   Granted   MIMO antenna apparatus and wireless communication
apparatus having it   JP2007222315   2007/08/29 13PA01-008-04   US7792084   US  
Granted   MIMO antenna apparatus controlling number of streams and modulation
and demodulation method   US11/892886   2007/08/28 13PA01-009-01   JP4864000  
JP   Granted   The radio communication base station device and the radio
communication method in multiple carrier communicating   JP2007529557  
2006/08/04 13PA01-009-03   US8064393   US   Granted   Wireless communication
base station apparatus and wireless communication method in multicarrier
communication   US11/997841   2006/08/04 13PA01-010-01   CN101502025   CN  
Granted   Wireless communication base station device and wireless communication
method   CN200780028893.9   2007/10/12 13PA01-010-02   EP2051410   EP  
EP-Pending   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-03   EP2051410   DE
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-04   EP2051410   FR
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-05   EP2051410   GB
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-06   EP2051410   FI
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-07   EP2051410   SE
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-08   JP4903033   JP
  Granted   Wireless communication base station device and wireless
communication method   JP2006344925   2006/12/21 13PA01-010-09   US8270332   US
  Granted   Wireless communication base station device and wireless
communication method   US12/377373   2007/10/12 13PA01-010-10   US8582573   US  
Granted   Radio communication base station apparatus and radio communication
method   US13/590841   2012/08/21

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-011-01   BR9906339   BR   Granted   Radio communication apparatus and
transmission rate control method   BRPI9906339-5   1999/04/19 13PA01-011-02  
CA2293606   CA   Granted   Radio communication apparatus and transmission rate
control method   CA2293606   1999/04/19 13PA01-011-03   CN1130944   CN   Granted
  Radio communication device and method for controlling transmission rate  
CN99800567.3   1999/04/19 13PA01-011-04   DE69903110   DE   Granted   Radio
communication apparatus and transmission rate control method   DE69903110  
1999/04/19 13PA01-011-05   DE69914351   DE   Granted   Radio communication
apparatus and transmission rate control method   DE69914351   1999/04/19
13PA01-011-06   EP1122965   FR   Granted   Radio communication device and method
of controlling transmission rate   EP01106695   1999/04/19 13PA01-011-07  
EP1122965   FI   Granted   Radio communication device and method of controlling
transmission rate   EP01106695   1999/04/19 13PA01-011-08   EP1122965   GB  
Granted   Radio communication device and method of controlling transmission rate
  EP01106695   1999/04/19 13PA01-011-09   EP1122965   IT   Granted   Radio
communication device and method of controlling transmission rate   EP01106695  
1999/04/19 13PA01-011-10   EP1122965   NL   Granted   Radio communication device
and method of controlling transmission rate   EP01106695   1999/04/19
13PA01-011-11   EP0986282   FR   Granted   Radio communication device and method
of controlling transmission rate   EP99913715   1999/04/19 13PA01-011-12  
EP0986282   FI   Granted   Radio communication device and method of controlling
transmission rate   EP99913715   1999/04/19 13PA01-011-13   EP0986282   GB  
Granted   Radio communication device and method of controlling transmission rate
  EP99913715   1999/04/19 13PA01-011-14   EP0986282   IT   Granted   Radio
communication device and method of controlling transmission rate   EP99913715  
1999/04/19 13PA01-011-15   EP0986282   NL   Granted   Radio communication device
and method of controlling transmission rate   EP99913715   1999/04/19
13PA01-011-16   ES2214356   ES   Granted   Radio communication device and method
of controlling transmission rate   ES01106695   1999/04/19 13PA01-011-17  
ES2184430   ES   Granted   Radio communication device and method of controlling
transmission rate   ES99913715   1999/04/19 13PA01-011-18   JP4738451   JP  
Granted   Communication terminal apparatus and communication method therefor  
JP2008194038   2008/07/28 13PA01-011-19   US6400929   US   Granted   Radio
communication device and method of controlling transmission rate   US09/424843  
1999/12/06 13PA01-011-20   US6381445   US   Granted   Radio communication device
and method of controlling transmission rate   US09/648742   2000/08/28
13PA01-011-21   US6366763   US   Granted   Radio communication device and method
of controlling transmission rate   US09/648756   2000/08/28 13PA01-011-22  
US6370359   US   Granted   Radio communication device and method of controlling
transmission rate   US09/648757   2000/08/28 13PA01-011-23   US6487394   US  
Granted   Radio communication device and method of controlling transmission rate
  US09/649003   2000/08/28 13PA01-011-24   US6597894   US   Granted   Radio
communication device and method of controlling transmission rate   US09/649006  
2000/08/28 13PA01-011-25   US6505035   US   Granted   Radio communication
apparatus and transmission rate control method   US10/052261   2002/01/23
13PA01-011-26   US6973289   US   Granted   Radio communication device and method
of controlling transmission rate   US10/057897   2002/01/29 13PA01-011-27  
US6611676   US   Granted   Radio communication apparatus and transmission rate
control method   US10/083553   2002/02/27 13PA01-011-28   US7636551   US  
Granted   Radio communication device and method of controlling transmission rate
  US11/228339   2005/09/19 13PA01-012-01   US6637001   US   Granted   Apparatus
and method for image/voice transmission   US09/650743   2000/08/30 13PA01-013-02
  CN1266868   CN   Granted   Communication terminal device and decoding method  
CN01804109.4   2001/11/22 13PA01-013-03   JP3399923   JP   Granted   Decoding
device and decoding method   JP2000362431   2000/11/29

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-013-04   US6813323   US   Granted   Decoding method and communication
terminal apparatus   US10/182270   2002/07/25 13PA01-014-01   JP3522700   JP  
Granted   Channel detecting apparatus and method therefor   JP2001023713  
2001/01/31 13PA01-014-02   JP3526271   JP   Granted   Decoding device and
decoding method   JP2001031850   2001/02/08 13PA01-014-03   JP3492637   JP  
Granted   Decoding device and decoding method   JP2001046559   2001/02/22
13PA01-014-04   KR100727732   KR   Granted   Decoding device and decoding method
  KR20057021280   2005/11/09 13PA01-014-05   US6734810   US   Granted  
Apparatus and method for decoding   US10/221267   2002/09/10 13PA01-014-06  
US6940428   US   Granted   Apparatus and method for decoding   US10/793737  
2004/03/08 13PA01-014-07   US6922159   US   Granted   Apparatus and method for
decoding   US10/793766   2004/03/08 13PA01-015-01   CN1114324   CN   Granted  
Base station, mobile unit communication apparatus and method of communication
between them   CN97119237.5   1997/09/30 13PA01-015-02   DE69708823   DE  
Granted   Spread-spectrum method and system for communication between a base
station and a plurality of mobile units   DE69708823   1997/10/01 13PA01-015-03
  EP0836288   FI   Granted   Spread-spectrum method and system for communication
between a base station and a plurality of mobile units   EP97307725   1997/10/01
13PA01-015-04   EP0836288   FR   Granted   Spread-spectrum method and system for
communication between a base station and a plurality of mobile units  
EP97307725   1997/10/01 13PA01-015-05   EP0836288   GB   Granted  
Spread-spectrum method and system for communication between a base station and a
plurality of mobile units   EP97307725   1997/10/01 13PA01-015-06   EP0836288  
SE   Granted   Spread-spectrum method and system for communication between a
base station and a plurality of mobile units   EP97307725   1997/10/01
13PA01-015-08   US6069884   US   Granted   Method of communication between a
base station and a plurality of mobile unit communication apparatus, a base
station, and mobile unit communication apparatus   US08/937005   1997/09/24
13PA01-016-01   AU710430   AU   Granted   Base station equipment for mobile
communication   AU4320797   1997/09/25 13PA01-016-02   CA2238358   CA   Granted
  Base station apparatus for mobile communication   CA2238358   1997/09/25
13PA01-016-03   CN1175592   CN   Granted   Base station equipment for mobile
communication   CN97191312.9   1997/09/25 13PA01-016-04   DE69721224   DE  
Granted   Soft handover method in a sectored base station and base station
therefor   DE69721224   1997/09/25 13PA01-016-05   EP0869629   FR   Granted  
Soft handover method in a sectored base station and base station therefor  
EP97941232   1997/09/25 13PA01-016-06   EP0869629   GB   Granted   Soft handover
method in a sectored base station and base station therefor   EP97941232  
1997/09/25 13PA01-016-07   EP0869629   IT   Granted   Soft handover method in a
sectored base station and base station therefor   EP97941232   1997/09/25
13PA01-016-08   EP0869629   NL   Granted   Soft handover method in a sectored
base station and base station therefor   EP97941232   1997/09/25 13PA01-016-09  
JP4098833   JP   Granted   Mobile communication base station device   JP51549798
  1997/09/25 13PA01-016-10   US6119004   US   Granted   Base station equipment
for mobile communication   US09/068541   1998/05/13 13PA01-017-01   CN1100464  
CN   Granted   Differential detector with error correcting function  
CN98105319.X   1998/02/20 13PA01-017-02   DE69818323   DE   Granted  
Differential detector with error correcting function   DE69818323   1998/02/11

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-017-03   EP0860964   FR   Granted   Differential detector with error
correcting function   EP98301000   1998/02/11 13PA01-017-04   EP0860964   GB  
Granted   Differential detector with error correcting function   EP98301000  
1998/02/11 13PA01-017-06   US6069924   US   Granted   Differential detector with
error correcting function   US09/027510   1998/02/20 13PA01-018-01   CN1262083  
CN   Granted   CDMA radio communication system and its method   CN99110630.X  
1999/07/23 13PA01-018-02   DE69936019   DE   Granted   CDMA radio communication
system and method   DE69936019   1999/07/21 13PA01-018-05   EP0975118   FR  
Granted   CDMA radio communication system and method   EP99114151   1999/07/21
13PA01-018-06   EP0975118   GB   Granted   CDMA radio communication system and
method   EP99114151   1999/07/21 13PA01-018-09   JP3411854   JP   Granted   CDMA
radio communication system and method   JP19480599   1999/07/08 13PA01-018-10  
JP3411850   JP   Granted   CDMA radio communication system   JP9142999  
1999/03/31 13PA01-018-11   US6636723   US   Granted   CDMA radio communication
system using chip interleaving   US09/359020   1999/07/22 13PA01-019-01  
CN1170388   CN   Granted   Commutation method in CDMA   CN02105576.9  
1998/04/15 13PA01-019-02   CN1086524   CN   Granted   Switching over method for
CDMA system and base station of mobile station   CN98106939.8   1998/04/15
13PA01-019-03   DE69817904   DE   Granted   Handover method in a spread spectrum
communication system   DE69817904   1998/04/14 13PA01-019-04   DE69824054   DE  
Granted   Spread spectrum communication system   DE69824054   1998/04/14
13PA01-019-05   EP1304899   FR   Granted   Spread spectrum communication system
  EP02026952   1998/04/14 13PA01-019-06   EP1304899   GB   Granted   Spread
spectrum communication system   EP02026952   1998/04/14 13PA01-019-07  
EP1304899   NL   Granted   Spread spectrum communication system   EP02026952  
1998/04/14 13PA01-019-08   EP1304899   SE   Granted   Spread spectrum
communication system   EP02026952   1998/04/14 13PA01-019-09   EP0873034   FR  
Granted   Handover method in a spread spectrum communication system   EP98106758
  1998/04/14 13PA01-019-10   EP0873034   GB   Granted   Handover method in a
spread spectrum communication system   EP98106758   1998/04/14 13PA01-019-11  
EP0873034   NL   Granted   Handover method in a spread spectrum communication
system   EP98106758   1998/04/14 13PA01-019-12   EP0873034   SE   Granted  
Handover method in a spread spectrum communication system   EP98106758  
1998/04/14 13PA01-019-13   KR100371837   KR   Granted   Hand-over method, mobile
station apparatus and base station apparatus   KR20020030497   2002/05/31
13PA01-019-14   US6628630   US   Granted   Spread spectrum communication method
  US09/058881   1998/04/13 13PA01-020-02   US6404778   US   Granted   Radio
communication apparatus   US09/159602   1998/09/24 13PA01-021-01   CN1134128  
CN   Granted   CDMA/TDD mobile communication system and method   CN99103968.8  
1999/03/09 13PA01-021-02   DE69927200   DE   Granted   CDMA/TDD mobile
communication system and method   DE69927200   1999/03/04 13PA01-021-03  
DE69942350   DE   Granted   CDMA/TDD mobile station and method   DE69942350  
1999/03/04 13PA01-021-04   EP1578163   FR   Granted   CDMA/TDD mobile station
and method   EP05013391   1999/03/04 13PA01-021-05   EP1578163   GB   Granted  
CDMA/TDD mobile station and method   EP05013391   1999/03/04 13PA01-021-06  
EP1578163   IT   Granted   CDMA/TDD mobile station and method   EP05013391  
1999/03/04

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-021-07   EP0948221   FR   Granted   CDMA/TDD mobile communication system
and method   EP99102882   1999/03/04 13PA01-021-08   EP0948221   GB   Granted  
CDMA/TDD mobile communication system and method   EP99102882   1999/03/04
13PA01-021-09   EP0948221   IT   Granted   CDMA/TDD mobile communication system
and method   EP99102882   1999/03/04 13PA01-021-10   ES2343414   ES   Granted  
CDMA/TDD mobile station and method   ES05013391   1999/03/04 13PA01-021-11  
ES2248932   ES   Granted   CDMA/TDD mobile communication system and method  
ES99102882   1999/03/04 13PA01-021-12   JP3881770   JP   Granted   System and
method for time division duplex CDMA mobile communication   JP7831798  
1998/03/10 13PA01-021-13   US6611509   US   Granted   CDMA/TDD mobile
communication system and method   US09/264826   1999/03/09 13PA01-021-14  
US6807162   US   Granted   CDMA/TDD mobile communication system and method  
US10/166268   2002/06/11 13PA01-021-15   US6973065   US   Granted   CDMA/TDD
mobile communication system and method   US10/419733   2003/04/22 13PA01-021-16
  US7778224   US   Granted   CDMA/TDD mobile communication system and method  
US10/885684   2004/07/08 13PA01-022-01   CN100413233   CN   Granted  
Communication terminal device and base station device   CN00131890.X  
2000/07/05 13PA01-022-02   DE60026907   DE   Granted   Communication terminal
apparatus and base station apparatus   DE60026907   2000/07/04 13PA01-022-03  
DE60043953   DE   Granted   CDMA transmitter and receiver using midambles  
DE60043953   2000/07/04 13PA01-022-04   EP1067723   FR   Granted   Communication
terminal apparatus and base station apparatus   EP00114318   2000/07/04
13PA01-022-05   EP1067723   GB   Granted   Communication terminal apparatus and
base station apparatus   EP00114318   2000/07/04 13PA01-022-07   EP1667337   FR
  Granted   CDMA transmitter and receiver using midambles   EP06001107  
2000/07/04 13PA01-022-08   EP1667337   GB   Granted   CDMA transmitter and
receiver using midambles   EP06001107   2000/07/04 13PA01-022-09   EP1667337  
SE   Granted   CDMA transmitter and receiver using midambles   EP06001107  
2000/07/04 13PA01-022-12   JP3748351   JP   Granted   Communication equipment
and communication method   JP33139199   1999/11/22 13PA01-022-14   US6765894  
US   Granted   Communication terminal apparatus and base station apparatus  
US09/606906   2000/06/30 13PA01-022-15   US7656844   US   Granted   Radio
transmission apparatus and radio reception apparatus in a CDMA communication
system   US10/868029   2004/06/16 13PA01-022-16   US8437316   US   Granted  
Radio transmission apparatus and radio reception apparatus in a CDMA
communication system   US12/641177   2009/12/17 13PA01-022-17   CN101340257   CN
  Granted   Communication terminal device and base station device  
CN200810133840.X   2000/07/05 13PA01-023-01   CN1233119   CN   Granted  
Wireless communication device and wireless communication method   CN00119928.5  
2000/07/03 13PA01-023-03   JP3678944   JP   Granted   Transmitter-receiver  
JP18952099   1999/07/02 13PA01-023-04   KR20010015127   KR   Granted  
Transmitter-receiver   KR20000037494   2000/07/01 13PA01-023-05   US6839335   US
  Granted   Radio communication apparatus and radio communication method  
US09/605862   2000/06/29 13PA01-024-01   CA2316782   CA   Granted   Apparatus
and method for transmission/reception   CA2316782   1999/11/08 13PA01-024-02  
CN1248438   CN   Granted   Transmitting / receiving device and transmitting /
receiving method   CN99801989.5   1999/11/08 13PA01-024-03   EP1043858   DE  
Granted   Transmitting/receiving device and transmitting/receiving method  
EP99954417   1999/11/08

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-024-04   EP1043858   FR   Granted   Transmitting/receiving device and
transmitting/receiving method   EP99954417   1999/11/08 13PA01-024-05  
EP1043858   GB   Granted   Transmitting/receiving device and
transmitting/receiving method   EP99954417   1999/11/08 13PA01-024-06   IL137058
  IL   Granted   Apparatus and method for transmission/reception   IL13705899  
1999/11/08 13PA01-024-08   NO332385   NO   Granted   Apparatus and method for
transmission/reception   NO20003476   2000/07/05 13PA01-024-09   US7072416   US
  Granted   Transmitting/receiving device and transmitting/receiving method  
US09/582558   2000/06/29 13PA01-024-10   US7760815   US   Granted   Apparatus
and method for transmission/reception   US11/431606   2006/05/11 13PA01-024-11  
KR388400   KR   Granted   Apparatus and method for transmission/reception  
KR2000-7007459   1999/11/08 13PA01-024-12   KR611866   KR   Granted   Apparatus
and method for transmission/reception   KR2003-7000348   2003/01/10
13PA01-025-01   CN1281009   CN   Granted   Apparatus and method for orthogonal
frequency division multiplexing communication   CN00126839.2   2000/09/06
13PA01-025-02   DE60041618   DE   Granted   Multicarrier receiver with
selectable demodulators   DE60041618   2000/09/06 13PA01-025-03   EP1083718   FR
  Granted   Multicarrier receiver with selectable demodulators   EP00119285  
2000/09/06 13PA01-025-04   EP1083718   GB   Granted   Multicarrier receiver with
selectable demodulators   EP00119285   2000/09/06 13PA01-025-05   EP1083718   SE
  Granted   Multicarrier receiver with selectable demodulators   EP00119285  
2000/09/06 13PA01-025-07   JP3796076   JP   Granted   OFDM communication
equipment   JP25363399   1999/09/07 13PA01-025-09   US6868056   US   Granted  
Apparatus and method for OFDM communication   US09/635096   2000/08/09
13PA01-026-01   CN1153392   CN   Granted   Interference signal removing device
and interference signal removing method   CN01800054.1   2001/01/15
13PA01-026-02   DE60114511   DE   Granted   Interference signal removing device
and interference signal removing method   DE60114511   2001/01/15 13PA01-026-03
  EP1164735   FR   Granted   Interference signal removing device and
interference signal removing method   EP01900770   2001/01/15 13PA01-026-04  
EP1164735   GB   Granted   Interference signal removing device and interference
signal removing method   EP01900770   2001/01/15 13PA01-026-05   JP3515033   JP
  Granted   Interference signal elimination device and interference signal
elimination method   JP2000010877   2000/01/19 13PA01-026-06   US6944208   US  
Granted   Interference signal canceling apparatus and interference signal
canceling method   US09/936727   2001/09/17 13PA01-027-01   CN1174643   CN  
Granted   Combined signalling and signal interference ratio internal ring power
control   CN01102993.5   2001/02/13 13PA01-027-03   DE60045506   DE   Granted  
Inner-loop power control   DE60045506   2000/11/21 13PA01-027-04   EP1139580  
FR   Granted   Inner-loop power control   EP00310315   2000/11/21 13PA01-027-05
  EP1139580   GB   Granted   Inner-loop power control   EP00310315   2000/11/21
13PA01-027-06   EP1139580   IT   Granted   Inner-loop power control   EP00310315
  2000/11/21 13PA01-027-07   ES2358388   ES   Granted   Inner-loop power control
  ES00310315   2000/11/21 13PA01-027-08   US6781973   US   Granted   Combined
signaling and sir inner-loop power control   US09/538888   2000/03/30
13PA01-028-01   CN1181625   CN   Granted   Communication terminal device and
transmit power control method   CN00802695.5   2000/11/27 13PA01-028-03  
DE60049332.6   DE   Granted   Communication terminal, base station system, and
method of controlling transmission power   EP00977949   2000/11/27 13PA01-028-04
  EP1146668   FR   Granted   Communication terminal, base station system, and
method of controlling transmission power   EP00977949   2000/11/27

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-028-05   EP1146668   GB   Granted   Communication terminal, base station
system, and method of controlling transmission power   EP00977949   2000/11/27
13PA01-028-06   JP3583343   JP   Granted   Communication terminal, base station
unit and transmission power control method   JP2000076032   2000/03/17
13PA01-028-07   US7145886   US   Granted   Communication terminal, base station
system, and method of controlling transmission power   US09/889919   2001/07/25
13PA01-029-02   CN1148895   CN   Granted   Base station unit and method for
radio communication   CN01801884.X   2001/07/02 13PA01-029-03   CN1276596   CN  
Granted   Base station apparatus and radio communication method  
CN200410007371.9   2001/07/02 13PA01-029-04   DE60117263   DE   Granted   Base
station unit and method for radio communication   DE60117263   2001/07/02
13PA01-029-05   DE60121055   DE   Granted   Base station apparatus and radio
communication method for high-speed data communication   DE60121055   2001/07/02
13PA01-029-06   EP1209824   FR   Granted   Base station unit and method for
radio communication   EP01945745   2001/07/02 13PA01-029-07   EP1209824   GB  
Granted   Base station unit and method for radio communication   EP01945745  
2001/07/02 13PA01-029-08   EP1437841   FR   Granted   Base station apparatus and
radio communication method for high-speed data communication   EP04003162  
2001/07/02 13PA01-029-09   EP1437841   GB   Granted   Base station apparatus and
radio communication method for high-speed data communication   EP04003162  
2001/07/02 13PA01-029-10   JP4409793   JP   Granted   Base station equipment and
method for radio communication   JP2001200184   2001/06/29 13PA01-029-11  
JP4359218   JP   Granted   Base station system and radio communication method  
JP2004293911   2004/10/06 13PA01-029-12   US6847828   US   Granted   Base
station apparatus and radio communication method   US10/069484   2002/02/27
13PA01-029-13   US7386321   US   Granted   Base station apparatus and radio
communication method   US10/793738   2004/03/08 13PA01-030-01   CN1174588   CN  
Granted   Grouping receiver and transmission method thereof   CN02119390.8  
2002/05/15 13PA01-030-02   DE60208466   DE   Granted   Method and device for
error correction in the static header information of a received packet  
DE60208466   2002/05/15 13PA01-030-03   EP1261184   FR   Granted   Method and
device for error correction in the static header information of a received
packet   EP02010884   2002/05/15 13PA01-030-04   EP1261184   GB   Granted  
Method and device for error correction in the static header information of a
received packet   EP02010884   2002/05/15 13PA01-030-05   JP3512177   JP  
Granted   Packet receiver and packet transmission method   JP2001146281  
2001/05/16 13PA01-030-06   US7266118   US   Granted   Packet receiving apparatus
and packet transmission method   US10/143989   2002/05/14 13PA01-031-04  
CN1288939   CN   Granted   Radio communication system, base station device and
communication terminal accommodated in the system   CN01804070.5   2001/11/27
13PA01-031-06   DE60106196   DE   Granted   Radio communication system, base
station device and communication terminal accommodated in the system  
DE60106196   2001/11/27 13PA01-031-07   DE60114671   DE   Granted   Radio
communication system, base station and communication terminal   DE60114671  
2001/11/27 13PA01-031-08   EP1246492   SE   Granted   Radio communication
system, base station device and communication terminal accommodated in the
system   EP01999126   2001/11/27 13PA01-031-09   EP1246492   NL   Granted  
Radio communication system, base station device and communication terminal
accommodated in the system   EP01999126   2001/11/27 13PA01-031-10   EP1246492  
IT   Granted   Radio communication system, base station device and communication
terminal accommodated in the system   EP01999126   2001/11/27

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-031-11   EP1246492   GB   Granted   Radio communication system, base
station device and communication terminal accommodated in the system  
EP01999126   2001/11/27 13PA01-031-12   EP1246492   FR   Granted   Radio
communication system, base station device and communication terminal
accommodated in the system   EP01999126   2001/11/27 13PA01-031-13   EP1246492  
FI   Granted   Radio communication system, base station device and communication
terminal accommodated in the system   EP01999126   2001/11/27 13PA01-031-14  
EP1387597   FR   Granted   Radio communication system, base station and
communication terminal   EP03025316   2001/11/27 13PA01-031-15   EP1387597   GB
  Granted   Radio communication system, base station and communication terminal
  EP03025316   2001/11/27 13PA01-031-16   ES2230395   ES   Granted   Radio
communication system, base station device and communication terminal
accommodated in the system   ES01999126   2001/11/27 13PA01-031-17   JP3691383  
JP   Granted   Radio communication system, base station device and communication
terminal accommodated in the system   JP2000363649   2000/11/29 13PA01-031-18  
US7133379   US   Granted   Wireless communication system, and base station
apparatus and communication terminal apparatus accommodated in the system  
US10/181349   2002/07/17 13PA01-032-11   JP3679000   JP   Granted   Radio base
station equipment and radio communication method   JP2000389473   2000/12/21
13PA01-032-13   US7392019   US   Granted   Wireless base station apparatus and
wireless communication method   US11/053837   2005/02/10 13PA01-033-01  
CN1224207   CN   Granted   Method and apparatus for automatic request repeat of
sending and receiving   CN02142556.6   2002/08/22 13PA01-033-02   DE60104113  
DE   Granted   Multichannel ARQ method and apparatus   DE60104113   2001/08/22
13PA01-033-03   EP1286491   FR   Granted   Multichannel ARQ method and apparatus
  EP01120182   2001/08/22 13PA01-033-04   EP1286491   GB   Granted  
Multichannel ARQ method and apparatus   EP01120182   2001/08/22 13PA01-033-05  
JP3650383   JP   Granted   Transmitter, receiver and ARQ transmitting and
receiving method   JP2002241027   2002/08/21 13PA01-033-06   KR100494251   KR  
Granted   ARQ transmission and reception methods and apparatus   KR20020049754  
2002/08/22 13PA01-033-07   US7339949   US   Granted   ARQ transmission and
reception methods and apparatus   US10/222989   2002/08/19 13PA01-034-01  
CN1319307   CN   Granted   Transmission/reception apparatus and
transmission/reception method   CN02820398.4   2002/08/07 13PA01-034-02  
DE60239543   DE   Granted   Transmission / reception apparatus and transmission
/ reception method   DE60239543   2002/08/07 13PA01-034-03   EP1422861   FR  
Granted   Transmission / reception apparatus and transmission / reception method
  EP02755868   2002/08/07 13PA01-034-04   EP1422861   GB   Granted  
Transmission / reception apparatus and transmission / reception method  
EP02755868   2002/08/07 13PA01-034-05   JP3880437   JP   Granted  
Transmission/reception apparatus and transmission/ reception method  
JP2002113607   2002/04/16 13PA01-034-06   US7702025   US   Granted  
Transmission/reception apparatus and transmission/reception method   US10/487574
  2004/02/25 13PA01-035-01   CN1224293   CN   Granted   Dispatching device, base
station device and wireless communication method   CN02804809.1   2002/11/11
13PA01-035-02   EP1365617   FR   Granted   Schedule creation apparatus, base
station apparatus, and radio communication method   EP02780065   2002/11/11
13PA01-035-03   EP1365617   DE   Granted   Schedule creation apparatus, base
station apparatus, and radio communication method   EP02780065   2002/11/11
13PA01-035-04   EP1365617   GB   Granted   Schedule creation apparatus, base
station apparatus, and radio communication method   EP02780065   2002/11/11
13PA01-035-05   JP3576525   JP   Granted   Schedule maker, base station device,
and radio communication method   JP2001345444   2001/11/09

 

 

 

 

Inventergy
 ID   Patent Number   Country   Status   Title   Application Number   Filing
Date 13PA01-035-06   US7460502   US   Granted   Scheduling creation apparatus,
base station apparatus, and radio communication method   US10/250487  
2003/07/03 13PA01-036-01   CN100514895   CN   Granted   Method of data
retransmission in multi-carrier transmission and communication apparatus having
data retransmission control device   CN03800915.3   2003/03/19 13PA01-036-02  
EP1492258   EP   EP-Pending   Method of data retransmission in multi-carrier
transmission and communication apparatus having data retransmission control
device   EP03710414   2003/03/19 13PA01-036-03   EP1492258   DE   EP-Designated
  Method of data retransmission in multi-carrier transmission and communication
apparatus having data retransmission control device   EP03710414   2003/03/19
13PA01-036-04   EP1492258   FR   EP-Designated   Method of data retransmission
in multi-carrier transmission and communication apparatus having data
retransmission control device   EP03710414   2003/03/19 13PA01-036-05  
EP1492258   GB   EP-Designated   Method of data retransmission in multi-carrier
transmission and communication apparatus having data retransmission control
device   EP03710414   2003/03/19 13PA01-036-06   EP1492258   FI   EP-Designated
  Method of data retransmission in multi-carrier transmission and communication
apparatus having data retransmission control device   EP03710414   2003/03/19
13PA01-036-07   EP1492258   SE   EP-Designated   Method of data retransmission
in multi-carrier transmission and communication apparatus having data
retransmission control device   EP03710414   2003/03/19 13PA01-036-08  
JP4287751   JP   Granted   The data retransmission method in multiple carrier
transmitting and the communication device which has the data retransmission
control equipment   JP2003581390   2003/03/19 13PA01-036-09   US7269774   US  
Granted   Data receiving apparatus, data transmitting apparatus and
retransmission request method   US10/484951   2004/01/28 13PA01-037-01  
CN1266982   CN   Granted   Radio communication apparatus and transfer rate
decision method   CN03800365.1   2003/02/06 13PA01-037-02   DE60314588   DE  
Granted   Radio communication apparatus and transfer rate decision method  
DE60314588   2003/02/06 13PA01-037-03   EP1424869   FR   Granted   Radio
communication apparatus and transfer rate decision method   EP03705051  
2003/02/06 13PA01-037-04   EP1424869   GB   Granted   Radio communication
apparatus and transfer rate decision method   EP03705051   2003/02/06
13PA01-037-05   JP3686614   JP   Granted   Wireless communication apparatus and
transmission rate decision method   JP2002030942   2002/02/07 13PA01-037-07  
US7385934   US   Granted   Radio communication apparatus and transfer rate
decision method   US10/476845   2003/11/06 13PA01-038-01   CN100514973   CN  
Granted   Rate matching device and rate matching method   CN03800419.4  
2003/01/30 13PA01-038-03   JP3629241   JP   Granted   Device and method for rate
matching   JP2002021499   2002/01/30 13PA01-038-04   US7114121   US   Granted  
Rate matching device and rate matching method   US10/478139   2003/11/20
13PA01-039-01   CN100502273   CN   Granted   Test device, mobile terminal device
and test method   CN200310102691.8   2003/10/29 13PA01-039-02   CN1964243   CN  
Granted   Test apparatus, mobile terminal apparatus and wireless transmission
property test method   CN200610073263.0   2003/10/29 13PA01-039-04   EP1441554  
CH   Granted   Test apparatus, mobile terminal apparatus and test method  
EP04000733   2004/01/15 13PA01-039-05   EP1441554   DE   Granted   Test
apparatus, mobile terminal apparatus and test method   EP04000733   2004/01/15
13PA01-039-06   EP1441554   FR   Granted   Test apparatus, mobile terminal
apparatus and test method   EP04000733   2004/01/15 13PA01-039-07   EP1441554  
GB   Granted   Test apparatus, mobile terminal apparatus and test method  
EP04000733   2004/01/15 13PA01-039-08   EP1441554   IE   Granted   Test
apparatus, mobile terminal apparatus and test method   EP04000733   2004/01/15

 

 

 

 

Inventergy
 ID   Patent Number   Country   Status   Title   Application Number   Filing
Date 13PA01-039-09   EP1441554   LI   Granted   Test apparatus, mobile terminal
apparatus and test method   EP04000733   2004/01/15 13PA01-039-10   EP1441554  
LU   Granted   Test apparatus, mobile terminal apparatus and test method  
EP04000733   2004/01/15 13PA01-039-14   US7162206   US   Granted   Test
apparatus, mobile terminal apparatus, test method   US10/612289   2003/07/03
13PA01-040-01   DE60332146   DE   Granted   Transmitter apparatus and
transmitting method   DE60332146   2003/11/13 13PA01-040-02   EP1564920   FR  
Granted   Transmitter apparatus and transmitting method   EP03774003  
2003/11/13 13PA01-040-03   EP1564920   GB   Granted   Transmitter apparatus and
transmitting method   EP03774003   2003/11/13 13PA01-040-04   JP3796211   JP  
Granted   Transmitter and transmitting method   JP2002333448   2002/11/18
13PA01-040-05   JP4163937   JP   Granted   OFDM-CDMA transmitter and OFDM-CDMA
transmission method   JP2002355079   2002/12/06 13PA01-040-06   US7746762   US  
Granted   Transmitting apparatus and transmitting method   US10/534987  
2005/05/16 13PA01-041-01   CN1692592   CN   Granted   CDMA transmitting
apparatus and CDMA receiving apparatus   CN200380100629.3   2003/11/14
13PA01-041-02   DE60325751   DE   Granted   CDMA MIMO system   DE60325751  
2003/11/14 13PA01-041-03   EP1551124   FR   Granted   CDMA MIMO system  
EP03772765   2003/11/14 13PA01-041-04   EP1551124   GB   Granted   CDMA MIMO
system   EP03772765   2003/11/14 13PA01-041-05   JP3583414   JP   Granted   Code
division multiple access transmitter and code division multiple access receiver
  JP2002330453   2002/11/14 13PA01-041-06   US7693140   US   Granted   CDMA
transmitting apparatus and CDMA receiving apparatus   US10/527199   2005/03/10
13PA01-042-01   CN1714519   CN   Granted   Radio reception device and radio
reception method   CN200380103837.9   2003/11/26 13PA01-042-02   EP1569362   DE
  Granted   Radio reception device and radio reception method   EP03775882  
2003/11/26 13PA01-042-03   EP1569362   FR   Granted   Radio reception device and
radio reception method   EP03775882   2003/11/26 13PA01-042-04   EP1569362   GB
  Granted   Radio reception device and radio reception method   EP03775882  
2003/11/26 13PA01-042-05   JP3629261   JP   Granted   Apparatus and method for
radio reception   JP2002341741   2002/11/26 13PA01-042-06   US7299027   US  
Granted   MIMO receiver and MIMO reception method for selection of MIMO
separation and channel variation compensation   US10/536010   2005/05/23
13PA01-043-01   CN101019360   CN   Granted   Automatic retransmission request
control system and method in MIMO-OFDM system   CN200480043975.7   2004/09/13
13PA01-043-03   EP1788742   DE   Granted   Automatic retransmission request
control system and retransmission method in MIMO-OFDM system   EP04772990  
2004/09/13 13PA01-043-04   EP1788742   FR   Granted   Automatic retransmission
request control system and retransmission method in MIMO-OFDM system  
EP04772990   2004/09/13 13PA01-043-05   EP1788742   GB   Granted   Automatic
retransmission request control system and retransmission method in MIMO-OFDM
system   EP04772990   2004/09/13 13PA01-043-08   JP4384668   JP   Granted   The
automatic request for repetition control system and the retransmission method in
the MIMO-OFDM system   JP2006534962   2004/09/13 13PA01-043-09   US8775890   US
  Granted   Automatic retransmission request control system and retransmission
method in memo-OFDM system   US11/575015   2007/03/30

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-043-09c1   US9425924   US   Granted   Automatic retransmission request
control system and retransmission method in memo-OFDM system   US14/321185  
2014/07/01 13PA01-043-09c2   US9397794   US   Granted   Automatic retransmission
request control system and retransmission method in memo-OFDM system  
US14/321117   2014/07/01 13PA01-043-12   US9015546   US   Granted   Automatic
retransmission request control system and retransmission method in MIMO-OFDM
system   US13/554748   2012/07/20 13PA01-043-12c1   US14/691345   US   Pending  
Automatic retransmission request control system and retransmission method in
MIMO-OFDM system   US14/691345   2015/04/20 13PA01-044-01   CN100578989   CN  
Granted   CDMA transmitting apparatus, base station device using the same and
CDMA transmitting method   CN200480000627.1   2004/04/28 13PA01-044-02  
EP1630993   EP   EP-Pending   CDMA transmitting apparatus and CDMA transmitting
method   EP04730067   2004/04/28 13PA01-044-03   EP1630993   DE   EP-Designated
  CDMA transmitting apparatus and CDMA transmitting method   EP04730067  
2004/04/28 13PA01-044-04   EP1630993   FR   EP-Designated   CDMA transmitting
apparatus and CDMA transmitting method   EP04730067   2004/04/28 13PA01-044-05  
EP1630993   GB   EP-Designated   CDMA transmitting apparatus and CDMA
transmitting method   EP04730067   2004/04/28 13PA01-044-06   EP1630993   SE  
EP-Designated   CDMA transmitting apparatus and CDMA transmitting method  
EP04730067   2004/04/28 13PA01-044-07   EP1630993   FI   EP-Designated   CDMA
transmitting apparatus and CDMA transmitting method   EP04730067   2004/04/28
13PA01-044-08   JP3799030   JP   Granted   Device and method for CDMA
transmission   JP2003132133   2003/05/09 13PA01-044-09   US7251469   US  
Granted   CDMA transmitting apparatus and CDMA transmitting method   US10/522980
  2005/02/02 13PA01-044-10   US7764711   US   Granted   CDMA transmission
apparatus and CDMA transmission method   US11/767124   2007/06/22 13PA01-045-02
  CN100591000   CN   Granted   Classifying-synthesizing transmission method of
multi-user feedback information at base station   CN200580029870.0   2005/09/05
13PA01-045-05   JP4675904   JP   Granted   Taxonomic synthetic transmission
method of feedback information multi user in base station   JP2006535743  
2005/09/05 13PA01-045-07   US8086270   US   Granted   Classifying-synthesizing
transmission method of multi-user feedback information at base station  
US11/574636   2005/09/05 13PA01-046-01   EP1811700   EP   EP-Pending  
Communication apparatus, communication system, and communication method  
EP05807089   2005/11/18 13PA01-046-02   EP1811700   DE   EP-Designated  
Communication apparatus, communication system, and communication method  
EP05807089   2005/11/18 13PA01-046-03   EP1811700   FR   EP-Designated  
Communication apparatus, communication system, and communication method  
EP05807089   2005/11/18 13PA01-046-04   EP1811700   GB   EP-Designated  
Communication apparatus, communication system, and communication method  
EP05807089   2005/11/18 13PA01-046-05   JP4838144   JP   Granted   Communication
device, communication system and communication method   JP2006545166  
2005/11/18 13PA01-046-06   US7848439   US   Granted   Communication apparatus,
communication system, and communication method   US11/719611   2005/11/18
13PA01-047-01   BRPI0515242   BR   Pending   Efficient rise over thermal (rot)
control during soft handover   BRPI0515242-9   2005/08/31 13PA01-047-02  
CN101053272   CN   Granted   Efficient rise over thermal (rot) control during
soft handover   CN200580037780.6   2005/08/31 13PA01-047-03   DE602004008068  
DE   Granted   Efficient rise over thermal (rot) control during soft handover  
DE602004008068   2004/08/31 13PA01-047-04   DE602004021447   DE   Granted  
Efficient rise over thermal (rot) control during soft handover   DE602004021447
  2004/08/31 13PA01-047-05   EP1631104   FR   Granted   Efficient rise over
thermal (rot) control during soft handover   EP04020647   2004/08/31

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-047-06   EP1631104   SE   Granted   Efficient rise over thermal (rot)
control during soft handover   EP04020647   2004/08/31 13PA01-047-07   EP1631104
  GB   Granted   Efficient rise over thermal (rot) control during soft handover
  EP04020647   2004/08/31 13PA01-047-08   EP1631104   FI   Granted   Efficient
rise over thermal (rot) control during soft handover   EP04020647   2004/08/31
13PA01-047-09   EP1631104   IT   Granted   Efficient rise over thermal (rot)
control during soft handover   EP04020647   2004/08/31 13PA01-047-10   EP1838125
  FR   Granted   Efficient rise over thermal (rot) control during soft handover
  EP07011278   2004/08/31 13PA01-047-11   EP1838125   SE   Granted   Efficient
rise over thermal (rot) control during soft handover   EP07011278   2004/08/31
13PA01-047-12   EP1838125   GB   Granted   Efficient rise over thermal (rot)
control during soft handover   EP07011278   2004/08/31 13PA01-047-13   EP1838125
  FI   Granted   Efficient rise over thermal (rot) control during soft handover
  EP07011278   2004/08/31 13PA01-047-14   EP1838125   IT   Granted   Efficient
rise over thermal (rot) control during soft handover   EP07011278   2004/08/31
13PA01-047-15   ES2291786   ES   Granted   Method for communicating information
relating to scheduling of uplink data transmissions, mobile communication
system, base station, wireless network controller, and mobile terminal  
ES04020647   2004/08/31 13PA01-047-16   ES2327008   ES   Granted   Efficient
rise over thermal (rot) control during soft handover   ES07011278   2004/08/31
13PA01-047-18   JP4041531   JP   Granted   The method of communicating the
information which it is related to the scheduling of uplink data transmission,
the portable communication system, base station, the radio network controller,
and the portable terminal   JP2007512130   2005/08/31 13PA01-047-20   IN260832  
IN   Granted   Efficient rise over thermal (rot) control during soft handover  
IN601/KOLNP/2007   2007/02/19 13PA01-047-21   US8175604   US   Granted  
Efficient rise over thermal (rot) control during soft handover   US10/588073  
2005/08/31 13PA01-048-01   CN101103575   CN   Granted   Multi-antenna
communication method and multi-antenna communication device   CN200680002338.4  
2006/01/10 13PA01-048-02   JP4769201   JP   Granted   Multiple antenna
communication method and multiple antenna communication device   JP2006552910  
2006/01/10 13PA01-048-03   US7860184   US   Granted   Multi-antenna
communication method and multi-antenna communication apparatus   US11/813650  
2006/01/10 13PA01-049-01   CN101283535   CN   Granted   Method for generating
and detecting multiple pilot frequencies in multi-antenna communication system  
CN200680037602.8   2006/11/22 13PA01-049-03   JP4981682   JP   Granted  
Multiple pilot formation method and the method of detection in the multiple
antenna communication system   JP2007546481   2006/11/22 13PA01-049-04  
US8073070   US   Granted   Multi-pilot generation method and detection method in
multi-antenna communication system   US12/092944   2006/11/22 13PA01-050-03  
JP4914352   JP   Granted   Communication terminal unit and base station device  
JP2007521121   2006/03/03 13PA01-050-04   US8249132   US   Granted  
Communication terminal and receiving method   US11/909425   2006/03/03
13PA01-052-02   EP2061170   DE   Granted   OFDM transmitter and OFDM receiver  
EP06783262   2006/09/11 13PA01-052-03   EP2061170   FR   Granted   OFDM
transmitter and OFDM receiver   EP06783262   2006/09/11 13PA01-052-04  
EP2061170   GB   Granted   OFDM transmitter and OFDM receiver   EP06783262  
2006/09/11 13PA01-052-05   JP4654298   JP   Granted   OFDM transmitting device
and OFDM receiving device   JP2008534161   2006/09/11

 

 

 

 

Inventergy
 ID   Patent Number   Country   Status   Title   Application Number   Filing
Date 13PA01-052-06   US8218681   US   Granted   OFDM transmitter and OFDM
receiver   US12/440894   2009/03/11 13PA01-052-06r   US14/328576   US  
Reissuing   OFDM transmitter and OFDM receiver   US14/328576   2014/07/10
13PA01-052-06r2   US15/011066   US   Reissuing   OFDM transmitter and OFDM
receiver   15/011066   2016/01/29 13PA01-053-03   JP5009982   JP   Granted  
Multiple carrier transmitting device   JP2009516088   2007/05/25 13PA01-053-04  
US8249178   US   Granted   Multicarrier transmitter and multicarrier receiver  
US12/601804   2007/05/25 13PA01-057-02   US6175558   US   Granted   CDMA radio
multiplex transmitting device and a CDMA radio multiplex receiving device  
US09/000947   1997/12/30 13PA01-057-03   US6301237   US   Granted   CDMA radio
multiplex transmitting device and a CDMA radio multiplex  receiving device  
US09/562921   2000/05/02 13PA01-057-04   US6529492   US   Granted   CDMA radio
multiplex transmitting device and a CDMA radio multiplex receiving device  
US09/562922   2000/05/02 13PA01-057-05   US6370131   US   Granted   CDMA radio
multiplex transmitting device and a CDMA radio multiplex receiving device  
US09/576250   2000/05/24 13PA01-057-06   US6584088   US   Granted   CDMA radio
multiplex transmitting device and CDMA radio multiplex receiving device  
US09/825998   2001/04/05 13PA01-057-07   US6549526   US   Granted   CDMA radio
multiplex transmitting device and a CDMA multiplex receiving device  
US09/826005   2001/04/05 13PA01-057-08   US7136367   US   Granted   CDMA radio
multiplex transmitting device and a CDMA radio multiplex receiving device  
US10/335916   2003/01/03 13PA01-057-09   USRE41444   US   Granted   CDMA radio
multiplex transmitting device and a CDMA radio multiplex receiving device  
US12/270499   2008/11/13 13PA01-058-01   CA2246168   CA   Granted   PN code
generating apparatus and mobile radio communication system   CA2246168  
1998/08/31 13PA01-058-03   CN100379299   CN   Granted   PN code producing method
and device   CN02127365.0   1998/08/27 13PA01-058-04   CN1094019   CN   Granted
  PN code generating device and mobile radio communication system   CN98118564.9
  1998/08/27 13PA01-058-05   DE69838572   DE   Granted   PN code generator  
DE69838572   1998/08/27 13PA01-058-07   DE69843458.7   DE   Granted   PN code
generation apparatus and method thereof   EP07108762   1998/08/27 13PA01-058-08
  EP1835617   FR   Granted   PN code generation apparatus and method thereof  
EP07108762   1998/08/27 13PA01-058-09   EP1835617   GB   Granted   PN code
generation apparatus and method thereof   EP07108762   1998/08/27 13PA01-058-10
  EP1835617   FI   Granted   PN code generation apparatus and method thereof  
EP07108762   1998/08/27 13PA01-058-11   EP1835617   SE   Granted   PN code
generation apparatus and method thereof   EP07108762   1998/08/27 13PA01-058-12
  EP0901236   FI   Granted   PN code generator   EP98116233   1998/08/27
13PA01-058-13   EP0901236   FR   Granted   PN code generator   EP98116233  
1998/08/27 13PA01-058-14   EP0901236   GB   Granted   PN code generator  
EP98116233   1998/08/27 13PA01-058-15   EP0901236   SE   Granted   PN code
generator   EP98116233   1998/08/27 13PA01-058-16   JP3329705   JP   Granted  
PN code generator and mobile radio communication system   JP25287297  
1997/09/02 13PA01-058-17   US6295301   US   Granted   PN code generating
apparatus and mobile radio communication system   US09/139325   1998/08/25
13PA01-058-18   US6697384   US   Granted   Method and apparatus for calculating
a state of starting a PN code generating operation   US09/916284   2001/07/30
13PA01-059-02   CA2266104   CA   Granted   CDMA mobile station and CDMA
transmission method   CA2266104   1998/07/16 13PA01-059-04   CN100442686   CN  
Granted   CDMA mobile station equipment and CDMA transmitting method  
CN03108352.8   1998/07/16

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-059-05   CN1109476   CN   Granted   CDMA mobile station apparatus and
CDMA transmission method   CN98801017.8   1998/07/16 13PA01-059-06   DE69831726
  DE   Granted   CDMA mobile station and CDMA transmission method   DE69831726  
1998/07/16 13PA01-059-07   EP0936831   FR   Granted   CDMA mobile station and
CDMA transmission method   EP98932553   1998/07/16 13PA01-059-08   EP0936831  
GB   Granted   CDMA mobile station and CDMA transmission method   EP98932553  
1998/07/16 13PA01-059-09   EP0936831   IT   Granted   CDMA mobile station and
CDMA transmission method   EP98932553   1998/07/16 13PA01-059-10   EP0936831  
NL   Granted   CDMA mobile station and CDMA transmission method   EP98932553  
1998/07/16 13PA01-059-11   ES2251091   ES   Granted   CDMA mobile station
apparatus and CDMA transmission method   ES98932553   1998/07/16 13PA01-059-12  
JP3655057   JP   Granted   CDMA mobile transmitting device and transmitting
method using the device   JP20964297   1997/07/19 13PA01-059-13   US6466563   US
  Granted   CDMA mobile station and CDMA transmission method   US09/147831  
1999/03/16 13PA01-060-01   CN1167219   CN   Granted   CDMA radio communication
equipment   CN02102800.1   1998/07/17 13PA01-060-02   CN100353693   CN   Granted
  CDMA radio communication apparatus   CN200410059002.4   1998/07/17
13PA01-060-03   CN1113497   CN   Granted   Radio communication terminal
apparatus   CN98116336.X   1998/07/17 13PA01-060-04   DE69825370   DE   Granted
  CDMA radio communication apparatus   DE69825370   1998/07/15 13PA01-060-05  
DE69839197   DE   Granted   A synchronization method for a CDMA system  
DE69839197   1998/07/15 13PA01-060-06   EP1447918   FR   Granted   A
synchronization method for a CDMA system   EP04012123   1998/07/15 13PA01-060-07
  EP1447918   GB   Granted   A synchronization method for a CDMA system  
EP04012123   1998/07/15 13PA01-060-08   EP1447918   IT   Granted   A
synchronization method for a CDMA system   EP04012123   1998/07/15 13PA01-060-10
  EP1914904   DE   Granted   A CDMA radio communication system and a
transmission apparatus for such a system   EP08100709 (DE69843248.7)  
1998/07/15 13PA01-060-11   EP1914904   FR   Granted   A CDMA radio communication
system and a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-12   EP1914904   GB   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-13   EP1914904   ES   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-14   EP1914904   IT   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-15   EP0892503   FR   Granted   CDMA radio communication apparatus  
EP98113191   1998/07/15 13PA01-060-16   EP0892503   GB   Granted   CDMA radio
communication apparatus   EP98113191   1998/07/15 13PA01-060-17   EP0892503   IT
  Granted   CDMA radio communication apparatus   EP98113191   1998/07/15
13PA01-060-18   ES2301896   ES   Granted   A synchronization method for a CDMA
system   ES04012123   1998/07/15 13PA01-060-19   ES2226037   ES   Granted   A
CDMA radio communication system and a transmission apparatus for such a system  
ES98113191   1998/07/15 13PA01-060-20   US6370134   US   Granted   CDMA radio
communication apparatus   US09/115502   1998/07/15 13PA01-060-21   US7035233  
US   Granted   Radio communication terminal apparatus and radio communication
base station apparatus   US10/014352   2001/12/14 13PA01-060-22   US7535864   US
  Granted   Radio communication terminal apparatus and radio communication base
station apparatus   US11/372152   2006/03/10 13PA01-063-02   CN100469169   CN  
Granted   Communication terminal device and radio communication method  
CN01802181.6   2001/08/02

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-063-04   DE60134208   DE   Granted   Communication terminal, base station
device, and radio communication method   DE60134208   2001/08/02 13PA01-063-05  
EP1217861   FR   Granted   Communication terminal, base station device, and
radio communication method   EP01955557   2001/08/02 13PA01-063-06   EP1217861  
GB   Granted   Communication terminal, base station device, and radio
communication method   EP01955557   2001/08/02 13PA01-063-07   EP1976141   EP  
EP-Pending   Communication terminal apparatus, base station apparatus, and radio
communication method   EP08004604   2001/08/02 13PA01-063-08   EP1976141   DE  
EP-Designated   Communication terminal apparatus, base station apparatus, and
radio communication method   EP08004604   2001/08/02 13PA01-063-09   EP1976141  
FR   EP-Designated   Communication terminal apparatus, base station apparatus,
and radio communication method   EP08004604   2001/08/02 13PA01-063-10  
EP1976141   GB   EP-Designated   Communication terminal apparatus, base station
apparatus, and radio communication method   EP08004604   2001/08/02
13PA01-063-11   JP3426200   JP   Granted   Communication terminal device, base
station device and radio communication method   JP2000285405   2000/09/20
13PA01-063-13   JP2003224516   JP   Granted   Communication terminal apparatus,
base station apparatus and radio communication method   JP2002367213  
2002/12/18 13PA01-063-14   JP2009284537   JP   Granted   Transmission method,
receiving method, and radio communication method   JP2009197375   2009/08/27
13PA01-063-15   JP4536821   JP   Granted   Transmission apparatus, receiving
apparatus and wireless communication system   JP2009197376   2009/08/27
13PA01-063-16   US6760590   US   Granted   Communication terminal apparatus,
base station apparatus, and radio communication method   US10/089605  
2002/04/01 13PA01-063-17   US6799053   US   Granted   Communication terminal
apparatus   US10/321500   2002/12/18 13PA01-063-18   US7206587   US   Granted  
Communication terminal apparatus, base station apparatus, and radio
communication method   US10/321623   2002/12/18 13PA01-063-19   CN101489250   CN
  Granted   Communication terminal device and radio communication method  
CN200910008458A   2001/02/08 14NC01-001-01   CN1262139   CN   Granted   SERVICE
& OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00
REFERENCE ARCHITECTURE   CN00819795.4   2000/08/10 14NC01-001-02   DE60023359  
DE   Granted   SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO
HOME NETWORK INR00 REFERENCE ARCHITECTURE   EP00956419.6   2000/08/10
14NC01-001-03   EP1310129   FR   Granted   SERVICE & OTHER INFORMATION TRANSFER
FROM E.G. VISITED NETWORK TO HOME NETWORK INR00 REFERENCE ARCHITECTURE  
EP00956419.6   2000/08/10 14NC01-001-04   EP1310129   GB   Granted   SERVICE &
OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00
REFERENCE ARCHITECTURE   EP00956419.6   2000/08/10 14NC01-001-05   KR693394   KR
  Granted   SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO
HOME NETWORK INR00 REFERENCE ARCHITECTURE   KR7001821/2003   2000/08/10
14NC01-001-06   RU2262213   RU   Granted   SERVICE & OTHER INFORMATION TRANSFER
FROM E.G. VISITED NETWORK TO HOME NETWORK INR00 REFERENCE ARCHITECTURE  
RU2003103593   2000/08/10 14NC01-001-07   US7925762   US   Granted   SERVICE &
OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00
REFERENCE ARCHITECTURE   US10/343707   2000/08/10 14NC01-002-01   US7623529   US
  Granted   NETWORK INITIATED DEREGISTRATION FROM IP MULTIMEDIA SERVICES  
US10/398575   2001/10/09

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-002-02   CN100473217   CN   Granted   Communication network system and
network device thereof and method of providing communication   CN01817056.0  
2001/10/09 14NC01-002-02d1   CN1984375   CN   Granted   Communication network
system and network device thereof and method of providing communication   CN
200610156229   2001/10/09 14NC01-002-05   HK1107890   HK   Granted  
Communication network system and network device thereof and method of providing
communication   7113522.3   2007/12/12 14NC01-003-01   EP1346558   AT   Granted
  PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-02   BRPI0017382   BR  
Granted   PREPAID SERVER   BRPI0017382.7   2000/12/22 14NC01-003-03   CA2428329
  CA   Granted   PREPAID SERVER   CA2428329   2000/12/22 14NC01-003-04  
EP1346558   CH   Granted   PREPAID SERVER   EP00987457.9   2000/12/22
14NC01-003-05   CN1279741   CN   Granted   PREPAID SERVER   CN00820083.1  
2000/12/22 14NC01-003-06   DE60035531   DE   Granted   PREPAID SERVER  
EP00987457.9   2000/12/22 14NC01-003-07   ES2288490   ES   Granted   PREPAID
SERVER   EP00987457.9   2000/12/22 14NC01-003-08   EP1346558   FR   Granted  
PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-09   EP1346558   GB  
Granted   PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-10   EP1346558  
IT   Granted   PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-11  
EP1346558   NL   Granted   PREPAID SERVER   EP00987457.9   2000/12/22
14NC01-003-12   EP1346558   SE   Granted   PREPAID SERVER   EP00987457.9  
2000/12/22 14NC01-003-13   TR200706776T4   TR   Granted   PREPAID SERVER  
TR00987457.9   2000/12/22 14NC01-003-15   US7065339   US   Granted   PREPAID
SERVER   US10/451236; US20040058671   2000/12/22 14NC01-004-01   DE60109066   DE
  Granted   MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES  
EP01929406.5   2001/03/05 14NC01-004-02   EP1368946   GB   Granted  
MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES  
EP01929406.5   2001/03/05 14NC01-004-03   US7991894   US   Granted  
MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES   US10/469787
  2001/03/05 14NC01-005-01   US7304966   US   Granted   Accessing IP multimedia
subsystem   US10/479457   2003/12/02 14NC01-006-01   US6888828   US   Granted  
Accessing IP multimedia subsystem   US09/967927   2001/10/02 14NC01-007-01  
DE60046674   DE   Granted   AN INTER-WORKING UNIT (GATEWAY) BETWEEN AAL2 (ATM)
BASED RANAND RTP MULTIPLEXING (IP) BASED RAN IN 3G CELLULAR ACCESS NETWORKS  
EP00965599.4   2000/08/09 14NC01-007-03   US6801542   US   Granted   AN
INTER-WORKING UNIT (GATEWAY) BETWEEN AAL2 (ATM) BASED RANAND RTP MULTIPLEXING
(IP) BASED RAN IN 3G CELLULAR ACCESS NETWORKS   US09/377263   1999/08/19
14NC01-008-01   BRPI0614221   BR   Pending   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   BRPI0614221.4  
2006/07/11 14NC01-008-02   CN101223756B   CN   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE  
CN200680025371.9   2006/07/11

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-008-04   IDP000036392   ID   Granted   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   IDW00200800123  
2006/07/11 14NC01-008-05   KR1026155   KR   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   KR2008-7003214
  2006/07/11 14NC01-008-06   MX282232   MX   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE  
MX/a/2008/000568   2006/07/11 14NC01-008-07   PH1-2007-502943   PH   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   PH1-2007-502943   2006/07/11 14NC01-008-08   RU2384004   RU   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   RU2008100148   2006/07/11 14NC01-008-09   SG139065   SG   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   SG200800268.5   2006/07/11 14NC01-008-10   US8681751   US   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   US11/348896   2006/02/07 14NC01-008-11   VN1-2008-00326   VN   Pending
  EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   VN1-2008-00326   2006/07/11 14NC01-008-12   ZA200800233   ZA   Granted
  EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   ZA2008/0233   2006/07/11 14NC01-008-13   EP1905212   DE   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   EP06795099.8   2006/07/11 14NC01-008-14   EP1905212   FR   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   EP06795099.8   2006/07/11 14NC01-008-15   EP1905212   GB   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   EP06795099.8   2006/07/11 14NC01-008-10r1   US15/077548   US  
Reissuing   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE   US15/077548   2016/03/22 14NC01-009-01   EP1338152   FR  
Granted   3RD GEN MOBILITY USING SIP   EP1338152   2001/11/21 14NC01-009-02  
US6904035   US   Granted   3RD GEN MOBILITY USING SIP   US09/991540   2001/11/14
14NC01-010-01   CN1539106   CN   Granted   THREE-PARTY AUTHENTICATION AND
AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION 6.   CN02815394.4   2002/07/11
14NC01-010-02   EP1415212   EP   EP-Pending   THREE-PARTY AUTHENTICATION AND
AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION 6.   EP02749143.0   2002/07/11
14NC01-010-03   US7900242   US   Granted   THREE-PARTY AUTHENTICATION AND
AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION 6.   US10/192753   2002/07/09
14NC01-010-04   EP1415212   DE   EP-Designated   THREE-PARTY AUTHENTICATION AND
AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION 6.   EP02749143.0   2002/07/11
14NC01-010-05   EP1415212   FR   EP-Designated   THREE-PARTY AUTHENTICATION AND
AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION 6.   EP02749143.0   2002/07/11
14NC01-010-06   EP1415212   GB   EP-Designated   THREE-PARTY AUTHENTICATION AND
AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION 6.   EP02749143.0   2002/07/11

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-011-01   CN100571461   CN   Granted   EXTENDING THE TRUSTED NETWORK
CONCEPT IN IMS   CN200480000385.6   2004/02/17 14NC01-011-02   EP1595418   EP  
EP-Pending   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   EP04711676.9  
2004/02/17 14NC01-011-03   IDP0030947   ID   Granted   EXTENDING THE TRUSTED
NETWORK CONCEPT IN IMS   IDW00200501937   2004/02/17 14NC01-011-04   IN200403049
  IN   Pending   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS  
IN03049/CHENP/2004   2004/02/17 14NC01-011-05   SG115865   SG   Granted  
EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   SG200406163.6   2004/02/17
14NC01-011-06   US7917620   US   Granted   EXTENDING THE TRUSTED NETWORK CONCEPT
IN IMS   US10/614343   2003/07/08 14NC01-011-07   EP1595418   DE   EP-Designated
  EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   EP04711676.9   2004/02/17
14NC01-011-08   EP1595418   FR   EP-Designated   EXTENDING THE TRUSTED NETWORK
CONCEPT IN IMS   EP04711676.9   2004/02/17 14NC01-011-09   EP1595418   GB  
EP-Designated   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   EP04711676.9  
2004/02/17 14NC01-012-01   AU2005232140   AU   Granted   SESSION PROGRESS
INDICATION IN POC FOR MANUAL ANSWER MODE   AU2005232140   2005/03/17
14NC01-012-02   CN1961595   CN   Granted   SESSION PROGRESS INDICATION IN POC
FOR MANUAL ANSWER MODE   CN200580017529.3   2005/03/17 14NC01-012-04   KR0924513
  KR   Granted   SESSION PROGRESS INDICATION IN POC FOR MANUAL ANSWER MODE  
KR2006-7023181   2005/03/17 14NC01-013-01   CN101385313   CN   Granted   IMS-CS
INTERWORKING FOR VIDEO CALLS   CN200780005866.X   2007/01/22 14NC01-013-02  
DE602007033333   DE   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS  
EP07700656.7   2007/01/22 14NC01-013-04   EP1987649   GB   Granted   IMS-CS
INTERWORKING FOR VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-05  
IN200806684   IN   Pending   IMS-CS INTERWORKING FOR VIDEO CALLS  
IN6684/DELNP/2008   2007/01/22 14NC01-013-06   EP1987649   NL   Granted   IMS-CS
INTERWORKING FOR VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-07  
SG145112   SG   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS   SG200805775.4  
2007/01/22 14NC01-013-08   TH0701000284   TH   Pending   IMS-CS INTERWORKING FOR
VIDEO CALLS   TH0701000284   2007/01/23 14NC01-013-09   US7860102   US   Granted
  IMS-CS INTERWORKING FOR VIDEO CALLS   US11/508258   2006/08/23 14NC01-013-10  
EP1987649   CH   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7  
2007/01/22 14NC01-013-11   EP1987649   IE   Granted   IMS-CS INTERWORKING FOR
VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-12   EP1987649   FR   Granted
  IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-13
  EP1987649   LU   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7
  2007/01/22 14NC01-013-14   EP1987649   LI   Granted   IMS-CS INTERWORKING FOR
VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-15   RU2408998   RU   Granted
  IMS-CS INTERWORKING FOR VIDEO CALLS   RU2008132295A   2007/01/22 14NC01-014-01
  CN101444062   CN   Granted   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK
INFO IN SIP   CN200780010857.X   2007/03/27 14NC01-014-02   EP1999929   EP  
EP-Pending   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP  
EP7734087.5   2007/03/26 14NC01-014-03   US9419955   US   Granted   CARRYING
TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP   US11/691417   2007/03/26
14NC01-014-04   EP1999929   DE   EP-Designated   CARRYING TRUSTED NETWORK
PROVIDED ACCESS NETWORK INFO IN SIP   EP7734087.5   2007/03/26 14NC01-014-05  
EP1999929   FR   EP-Designated   CARRYING TRUSTED NETWORK PROVIDED ACCESS
NETWORK INFO IN SIP   EP7734087.5   2007/03/26

 

 

 

 

Inventergy
 ID   Patent Number   Country   Status   Title   Application Number   Filing
Date 14NC01-014-06   EP1999929   GB   EP-Designated   CARRYING TRUSTED NETWORK
PROVIDED ACCESS NETWORK INFO IN SIP   EP7734087.5   2007/03/26 14NC01-014-08  
IN08619/DELNP/08   IN   Pending   CARRYING TRUSTED NETWORK PROVIDED  
IN08619/DELNP/08   2008/10/14 14NC01-014-03d1   US15/205679   US   Pending  
CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP   US15/205679  
2016/07/08 14NC01-015-01   CN101523858   CN   Pending   DHT-BASED CORE IMS
NETWORK   CN200780038286.0   2007/09/11 14NC01-015-03   US7796990   US   Granted
  DHT-BASED CORE IMS NETWORK   US11/520655   2006/09/14 14NC01-015-04  
DE602007047624   DE   Granted   DHT-BASED CORE IMS NETWORK   EP07803743.9  
2007/09/11 14NC01-015-05   EP2062422   FR   Granted   DHT-BASED CORE IMS NETWORK
  EP07803743.9   2007/09/11 14NC01-015-06   EP2062422   GB   Granted   DHT-BASED
CORE IMS NETWORK   EP07803743.9   2007/09/11 14NC01-015-02d1   EP16185316.3   EP
  EP-Pending   DHT-BASED CORE IMS NETWORK   EP16185316.3   2016/08/23
14NC01-015-04d1   EP16185316.3   DE   EP-Designated   DHT-BASED CORE IMS NETWORK
  EP16185316.3   2016/08/23 14NC01-015-05d1   EP16185316.3   FR   EP-Designated
  DHT-BASED CORE IMS NETWORK   EP16185316.3   2016/08/23 14NC01-015-06d1  
EP16185316.3   GB   EP-Designated   DHT-BASED CORE IMS NETWORK   EP16185316.3  
2016/08/23 14NC01-016-01   US7822035   US   Granted   SIP COMMUNICATION SERVICE
IDENTIFIERS   US11/715209   2007/03/07 13HU01-001-01   BRPI0614848   BR  
Pending   Method, system and equipment for processing sip requests in IMS
network   BRPI614848A   2006/07/26 13HU01-001-02   CN100502402   CN   Granted  
Method and device for processing session message in IMS network  
CN200510119756.9   2005/11/04 13HU01-001-03   CN101189850   CN   Granted  
Method, system and device in IMS network processing SIP message  
CN200680011706.1   2006/07/26 13HU01-001-04   EP1755310   DE   Granted   Methods
and apparatuses for processing SIP requests in an IMS network comprising an AS  
EP2006254341A   2006/08/18 13HU01-001-06   EP1755310   ES   Granted   Methods
and apparatuses for processing SIP requests in an IMS network comprising an AS  
EP2006254341A   2006/08/18 13HU01-001-07   EP1755310   FR   Granted   Methods
and apparatuses for processing SIP requests in an IMS network comprising an AS  
EP2006254341A   2006/08/18 13HU01-001-08   EP1755310   GB   Granted   Methods
and apparatuses for processing SIP requests in an IMS network comprising an AS  
EP2006254341A   2006/08/18 13HU01-001-09   IN254557   IN   Granted   Method,
system and equipment for processing sip requests in IMS network  
IN454/CHENP/2008   2006/07/26 13HU01-001-10   EP1755310   IT   Granted   Methods
and apparatuses for processing SIP requests in an IMS network comprising an AS  
EP2006254341A   2006/08/18 13HU01-001-11   US7835352   US   Granted   Method,
system and equipment for processing sip requests in IMS network   US2006506581A
11/506581   2006/08/18 13HU01-002-01   CN100551148   CN   Granted   Method for
realizing system switch in encryption mode   CN200510093678.X   2005/09/01
13HU01-002-02   CN101156498   CN   Granted   Method for implementing
inter-system switch-over   CN200680011893.3   2006/09/01 13HU01-002-03  
EP1871134   DE   Granted   METHOD FOR HANDOVER BETWEEN SYSTEMS   EP2006775581A  
2006/09/01 13HU01-002-05   EP1871134   FR   Granted   METHOD FOR HANDOVER
BETWEEN SYSTEMS   EP2006775581A   2006/09/01 13HU01-002-06   EP1871134   GB  
Granted   METHOD FOR HANDOVER BETWEEN SYSTEMS   EP2006775581A   2006/09/01
13HU01-003-01   CN101031004   CN   Granted   Method for realizing on-hook
triggering service   CN200610058041.1   2006/02/28 13HU01-003-02   CN101160940  
CN   Granted   Method for implementing service triggered by off-hook  
CN200680012256.8   2006/10/31 13HU01-003-04   US8149824   US   Granted   Method
and system for implementing service triggered by off-hook  
US2007668532A   11/668,523   2007/01/30

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-004-01   CN1964365   CN   Granted   Method for switching terminal status
in media gateway   CN200510101368.8   2005/11/11 13HU01-004-02   CN101156398  
CN   Granted   Method and system for switching terminal state of media gateway  
CN200680011910.3   2006/10/24 13HU01-004-03   EP1786216   DE   Granted   Method
and system for switching the state of a termination in a media gateway  
EP2006023462A   2006/11/10 13HU01-004-05   EP1786216   FR   Granted   Method and
system for switching the state of a termination in a media gateway  
EP2006023462A   2006/11/10 13HU01-004-06   US7693141   US   Granted   Method and
system for switching the state of a termination in a media gateway  
US2006595768A  11/595768   2006/11/10 13HU01-005-02   CN1901550   CN   Granted  
Subscribing method based on conversation start protocol and its system and
device   CN200610106654.8   2006/07/21 13HU01-005-05   US7948955   US   Granted
  Subscription method and device   US200817423A  [08/0113669] 12/017,423  
2008/01/22 13HU01-006-02   CN1303793   CN   Granted   Method for realizing
application server communication   CN200510103571.9   2005/09/21 13HU01-006-03  
EP1796326   DE   Granted   A METHOD FOR ENABLING COMMUNICATION IN APPLICATION
SERVERS   EP2005791501A   2005/09/21 13HU01-006-05   EP1796326   FR   Granted  
A METHOD FOR ENABLING COMMUNICATION IN APPLICATION SERVERS   EP2005791501A  
2005/09/21 13HU01-006-06   EP1796326   GB   Granted   A METHOD FOR ENABLING
COMMUNICATION IN APPLICATION SERVERS   EP2005791501A   2005/09/21 13HU01-006-07
  EP1796326   IT   Granted   A METHOD FOR ENABLING COMMUNICATION IN APPLICATION
SERVERS   EP2005791501A   2005/09/21 13HU01-006-08   EP1796326   NL   Granted  
A METHOD FOR ENABLING COMMUNICATION IN APPLICATION SERVERS   EP2005791501A  
2005/09/21 13HU01-006-09   EP1796326   SE   Granted   A METHOD FOR ENABLING
COMMUNICATION IN APPLICATION SERVERS   EP2005791501A   2005/09/21 13HU01-007-01
  CN1929627   CN   Granted   Method and system for realizing public user
identification carrying in ims network   CN200510098402.0   2005/09/06
13HU01-007-02   CN1941774   CN   Granted   Method and system for realizing
public user mark carrier   CN200510108128.0   2005/09/29 13HU01-007-03  
CN1941739   CN   Granted   Method and system for allocating and using user mark
  CN200510108129.5   2005/09/29 13HU01-007-04   EP1761077   DE   Granted  
Method and system for enabling number portability in IMS networks  
EP2006018705A   2006/09/06 13HU01-007-06   EP1761077   FR   Granted   Method and
system for enabling number portability in IMS networks   EP2006018705A  
2006/09/06 13HU01-007-07   EP1761077   SE   Granted   Method and system for
enabling number portability in IMS networks   EP2006018705A   2006/09/06
13HU01-007-08   US7787878   US   Granted   Method and system for enabling number
portability in IMS networks   US2006516946A  11/516946   2006/09/06
13HU01-008-04   US7792116   US   Granted   Method and device for interworking
between internet protocol networks   US2007703709A  11/703709   2007/02/08
13HU01-009-01   CN100563235   CN   Granted   Network element with
interconnecting function, CSI terminal, IMS terminal interconnecting system and
method   CN200610077923.2   2006/04/26 13HU01-009-02   CN101313543   CN  
Granted   Exchange functional network element, CSI terminal, IMS terminal
exchange system and method   CN200780000211.3   2007/01/09 13HU01-009-03  
EP1973283   DE   Granted   INTERWORKING NETWORK ELEMENT, INTERWORKING SYSTEM
BETWEEN THE CSI TERMINAL AND THE IMS TERMINAL AND THE METHOD THEREOF  
EP2007702010A   2007/01/09 13HU01-009-05   EP1973283   FR   Granted  
INTERWORKING NETWORK ELEMENT, INTERWORKING SYSTEM BETWEEN THE CSI TERMINAL AND
THE IMS TERMINAL AND THE METHOD THEREOF   EP2007702010A   2007/01/09

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-009-06   EP1973283   GB   Granted   INTERWORKING NETWORK ELEMENT,
INTERWORKING SYSTEM BETWEEN THE CSI TERMINAL AND THE IMS TERMINAL AND THE METHOD
THEREOF   EP2007702010A   2007/01/09 13HU01-009-07   US8213419   US   Granted  
Interworking network element, interworking system between the CSI terminal and
the IMS terminal and the method thereof   US2008170227A  12/170227   2008/07/09
13HU01-009-07r   US14/323165   US   Reissuing   Interworking network element,
interworking system between the CSI terminal and the IMS terminal and the method
thereof   14/323165   2014/07/03 13HU01-009-07s   US14/856401   US   Reissuing  
Interworking network element, interworking system between the CSI terminal and
the IMS terminal and the method thereof   US14/856401   2015/09/16 13HU01-010-01
  CN100411398   CN   Granted   Edge or packet gateway controlling method in next
generation network and its system   CN200510026714.0   2005/06/13 13HU01-010-02
  CN100426805   CN   Granted   Edge or packet gateway control system in next
generation network and its method   CN200510026736.7   2005/06/14 13HU01-010-03
  CN100438515   CN   Granted   Edge or packet gateway controlling method in next
generation network and its system   CN200510026737.1   2005/06/14 13HU01-010-04
  CN101160799   CN   Granted   Fringe or packet gateway control system and
control method thereof   CN200680012195.5   2006/05/25 13HU01-010-06   US7881317
  US   Granted   Border/packet gateway control system and control method  
US2007680234A  11/680,234   2007/02/28 13HU01-011-02   EP1786162   DE   Granted
  METHOD FOR THE CALLING USER TERMINAL LISTENING TO THE SIGNAL TONE OF THE
CALLED USER TERMINAL WHEN INTER-NETWORKING   EP2006741937A   2006/05/22
13HU01-011-04   EP1786162   GB   Granted   METHOD FOR THE CALLING USER TERMINAL
LISTENING TO THE SIGNAL TONE OF THE CALLED USER TERMINAL WHEN INTER-NETWORKING  
EP2006741937A   2006/05/22 13HU01-011-05   US8335221   US   Granted   Method for
listening to signal tone from a called party by a calling party during network
interworking   US2007707759A  11/707,759   2007/02/16 13HU01-012-04   EP1816887
  DE   Granted   METHOD AND SYSTEM FOR IMPROVING NETWORK RELIABILITY BY
REALIZING DYMANIC ROUTE OF SIGNALING   EP2006775336A   2006/08/10 13HU01-012-06
  EP1816887   FR   Granted   METHOD AND SYSTEM FOR IMPROVING NETWORK RELIABILITY
BY REALIZING DYMANIC ROUTE OF SIGNALING   EP2006775336A   2006/08/10
13HU01-012-08   JP04619441   JP   Granted   The method and system which
implement   JP2008527289A   2006/08/10 13HU01-012-09   RU2408154   RU   Granted
  METHOD AND SYSTEM FOR REALISATION OF DYNAMIC ROUTING OF CALL SIGNALS  
RU2008101969A   2006/08/10 13HU01-012-10   US8125995   US   Granted   Method and
system for implementing dynamic signaling routing   US2007821113A  11/821,113  
2007/06/21 13HU01-013-01   CN100459569   CN   Granted   Quick route switching
method and apparatus for network node devices   CN200510032840.7   2005/01/14
13HU01-013-03   EP1718014   FR   Granted   A ROUTE SWITCHING METHOD AND A
NETWORK NODE DEVICE   EP2006705441A   2006/01/09 13HU01-013-04   EP1718014   SE
  Granted   A ROUTE SWITCHING METHOD AND A NETWORK NODE DEVICE   EP2006705441A  
2006/01/09 13HU01-013-05   US7898943   US   Granted   Method for switching route
and network device thereof   US2003591218A  10/591,218   2007/11/21
13HU01-014-01   CN100479417   CN   Granted   Communication method preventing
circumbendibus of media-flow   CN200510098546.6   2005/09/02 13HU01-014-03  
602006048939.0   DE   Granted   Communication method and device for preventing
media stream circuity (tromboning)   EP2006119909A   2006/08/31 13HU01-014-06  
EP1760986   FR   Granted   Communication method and device for preventing media
stream circuity (tromboning)   EP2006119909A   2006/08/31 13HU01-014-07  
EP1760986   GB   Granted   Communication method and device for preventing media
stream circuity (tromboning)   EP2006119909A   2006/08/31

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-014-09   US8108526   US   Granted   Communication method and device for
preventing media stream circuitry   US2006469796A  11/469,796   2006/09/01
13HU01-014-03d1   EP16168008.7   DE   EP-Designated   Communication method and
device for preventing media stream circuity (tromboning)   EP16168008.7  
2016/05/03 13HU01-014-11d1   EP16168008.7   EP   EP-Pending   Communication
method and device for preventing media stream circuity (tromboning)  
EP16168008.7   2016/05/03 13HU01-014-06d1   EP16168008.7   FR   EP-Designated  
Communication method and device for preventing media stream circuity
(tromboning)   EP16168008.7   2016/05/03 13HU01-014-07d1   EP16168008.7   GB  
EP-Designated   Communication method and device for preventing media stream
circuity (tromboning)   EP16168008.7   2016/05/03 13HU01-015-01   CN101212309  
CN   Granted   Method for controlling time stamp of reported event  
CN200610170447.9   2006/12/30 13HU01-015-02   EP2037627   DE   Granted   METHOD
AND DEVICE FOR CONTROLLING REPORTING TIMESTAMP OF EVENT   EP2007846226A  
2007/12/29 13HU01-015-04   EP2037627   FR   Granted   METHOD AND DEVICE FOR
CONTROLLING REPORTING TIMESTAMP OF EVENT   EP2007846226A   2007/12/29
13HU01-015-05   EP2037627   IT   Granted   METHOD AND DEVICE FOR CONTROLLING
REPORTING TIMESTAMP OF EVENT   EP2007846226A   2007/12/29 13HU01-015-06  
US8116322   US   Granted   Method and apparatus for controlling reporting of an
event timestamp   US2009354289A  12/354289   2009/01/15 13HU01-016-01  
CN1996968   CN   Granted   Decision method for the media gateway controller to
distribute the resource   CN200610093956.6   2006/06/26 13HU01-016-03  
EP2034670   DE   Granted   METHOD, APPARATUS, AND SYSTEM FOR THE MGC
DISTRIBUTING A RESOURCE PROVISION DECISION TO THE MG   EP2007721793A  
2007/06/25 13HU01-016-05   EP2034670   FR   Granted   METHOD, APPARATUS, AND
SYSTEM FOR THE MGC DISTRIBUTING A RESOURCE PROVISION DECISION TO THE MG  
EP2007721793A   2007/06/25 13HU01-016-06   EP2034670   IT   Granted   METHOD,
APPARATUS, AND SYSTEM FOR THE MGC DISTRIBUTING A RESOURCE PROVISION DECISION TO
THE MG   EP2007721793A   2007/06/25 13HU01-016-07   US7899065   US   Granted  
Method, apparatus and system for a media gateway controller to deliver a
resource provision decision to a media gateway   US2008342546A  12/342,546  
2008/12/23 13HU01-017-01   CN100442930   CN   Granted   Mobile exchanging center
and called parner processing method   CN200510110891.7   2005/11/29
13HU01-017-03   EP1898658   DE   Granted   MSC AND CALLED PROCESS METHOD THEREOF
  EP2006775455A   2006/08/22 13HU01-018-01   CN100471140   CN   Granted   Method
for detecting QoS   CN200610062951.7   2006/09/29 13HU01-018-02   CN101001208  
CN   Granted   Method for detecting QoS   CN200610165838.1   2006/12/13
13HU01-018-03   CN101052014   CN   Granted   Method for detecting QoS  
CN200710107595.0   2007/05/21 13HU01-018-04   EP1983688   DE   Granted   METHOD
FOR DETECTING QOS   EP2007817016A   2007/09/29 13HU01-018-07   EP1983688   FR  
Granted   METHOD FOR DETECTING QOS   EP2007817016A   2007/09/29 13HU01-018-08  
EP1983688   GB   Granted   METHOD FOR DETECTING QOS   EP2007817016A   2007/09/29
13HU01-019-01   CN1905472   CN   Granted   Method for implementing IMS network
reliability   CN200510085400.8   2005/07/27 13HU01-019-02   EP1914937   DE  
Granted   METHOD AND SYSTEM FOR REALIZING IMS NETWORK RELIABILITY  
EP2006761564A   2006/07/28 13HU01-019-04   EP1914937   FR   Granted   METHOD AND
SYSTEM FOR REALIZING IMS NETWORK RELIABILITY   EP2006761564A   2006/07/25
13HU01-019-05   EP1914937   GB   Granted   METHOD AND SYSTEM FOR REALIZING IMS
NETWORK RELIABILITY   EP2006761564A   2006/07/25 13HU01-020-01   CN100546308  
CN   Granted   Gateway control protocol message transmission method  
CN200510034409.6   2005/04/22 13HU01-020-02   US7653076   US   Granted   Method
and apparatus for gateway control protocol message transmission  
US2007856152A  11/856,152   2007/09/17

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-021-02   CN100349411   CN   Granted   Medium flow service quality
reporting method   CN200410062978.7   2004/06/30 13HU01-021-06   EP1739900   PT
  Granted   A METHOD FOR ACQUIRING THE QOS OF THE MULTIMEDIA STREAM PERIODICALLY
  EP2005759437A   2005/06/30 13HU01-021-08   US7583612   US   Granted   Method
for periodically acquiring the QoS of media stream and system thereof  
US2006558619A   2006/11/10 13HU01-022-01   CN100499656   CN   Granted   Method
for implementing medium gateway function, wireless access controlling apparatus
and access system   CN200510051044.8   2005/02/25 13HU01-022-02   US8085712   US
  Granted   Method for implementing media gateway function,radio access control
device and access system   US20080049705A1   US2007844481A   2006/02/27
13HU01-023-01   CN100583918   CN   Granted   Safety protection method for
service interruption of exchange network and its device   CN200610065066.4  
2006/03/16 13HU01-023-03   US7710880   US   Granted   Method and apparatus for
security protection of service interruption in switch network   US2006618597A  
2006/12/29 13HU01-024-01   CN101841888   CN   Granted   Resource control method,
related equipment and related system   CN200910118794.0   2009/03/16
13HU01-024-02   EP2439979   DE   Granted   RESOURCE CONTROL METHOD, RELEVANT
DEVIDE AND SYSTEM   EP2010753112A  EP10753112.1   2010/03/16 13HU01-024-05  
EP2439979   FR   Granted   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM  
EP2010753112A  EP10753112.1   2010/03/16 13HU01-024-06   EP2439979   GB  
Granted   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM  
EP2010753112A  EP10753112.1   2010/03/16 13HU01-024-08   US8224325   US  
Granted   Resource control method, relevant device, and system   US13235062A  
2011/09/16 13HU01-024-03d1   EP16167016.1   EP   EP-Pending   RESOURCE CONTROL
METHOD, RELEVANT DEVIDE AND SYSTEM   EP16167016.1   2016/04/26 13HU01-024-02d1  
EP16167016.1   DE   EP-Designated   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND
SYSTEM   EP16167016.1   2016/04/26 13HU01-024-05d1   EP16167016.1   FR  
EP-Designated   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM  
EP16167016.1   2016/04/26 13HU01-024-06d1   EP16167016.1   GB   EP-Designated  
RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM   EP16167016.1   2016/04/26
13HU01-025-01   AU2003271027   AU   Granted   A network security authentication
method   AU2003271027A   2003/09/22 13HU01-025-03   US8195942   US   Granted  
Network security authentication method   US2003531569A   2005/04/18
13HU01-026-01   CN100574185   CN   Granted   Method for ensuring media stream
safety in IP multimedia service subsystem network   CN200510000097.7  
2005/01/07 13HU01-026-02   EP1835652   DE   Granted   A METHOD FOR ENSURING THE
SAFETY OF THE MEDIA-FLOW IN IP MULTIMEDIA SUB-SYSTEM   EP2005848163A  
2005/12/31 13HU01-026-04   EP1835652   GB   Granted   A METHOD FOR ENSURING THE
SAFETY OF THE MEDIA-FLOW IN IP MULTIMEDIA SUB-SYSTEM   EP2005848163A  
2005/12/31 13HU01-026-05   US9167422   US   Granted   METHOD FOR ENSURING MEDIA
STREAM SECURITY IN IP MULTIMEDIA SUB-SYSTEM   14/050768   2013/10/10
13HU01-026-06   US8582766   US   Granted   METHOD FOR ENSURING MEDIA STREAM
SECURITY IN IP MULTIMEDIA SUB-SYSTEM   US2007774271A   11/774271   2007/07/06
13HU01-026-05c1   US14/885168   US   Pending   METHOD FOR ENSURING MEDIA STREAM
SECURITY IN IP MULTIMEDIA SUB-SYSTEM   US14/885168   2015/10/16 13HU01-027.1-01
  AR053615   AR   Granted   Method for Implementing Access Domain Security of IP
Multimedia Subsystem   ARP20060102194A   2006/05/26 13HU01-027.1-02  
CN100461942   CN   Granted   Method for selecting safety mechanism of IP
multimedia subsystem access field   CN200510071538.2   2005/05/27
13HU01-027.1-03   DE602006007648.7   DE   Granted   A METHOD FOR IMPLEMENTING
THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM   DE602006007648T  
2006/04/03 13HU01-027.1-06   EP1755311   FR   Granted   A METHOD FOR
IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM  
EP2006722247A   2006/04/03

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-027.1-07   EP1755311   GB   Granted   A METHOD FOR IMPLEMENTING THE
ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM   EP2006722247A  
2006/04/03 13HU01-027.1-08   TWI314414   TW   Granted   A METHOD FOR
IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM  
TW2006118609A   2006/05/25 13HU01-027.1-11   TH45432   TH   Granted   Method for
Implementing Access   TH0510947   2006/05/25 13HU01-027.2-01   CN100571134   CN
  Granted   Method for verifying user terminal in IP multimedia subsystem  
CN200510070351.0   2005/04/30 13HU01-027.2-02   EP1879324   DE   Granted   A
METHOD FOR AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM  
EP2006741743A   2006/04/27 13HU01-027.2-04   EP1879324   ES   Granted   A METHOD
FOR AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A  
2006/04/27 13HU01-027.2-05   EP1879324   FR   Granted   A METHOD FOR
AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A  
2006/04/27 13HU01-027.2-06   EP1879324   GB   Granted   A METHOD FOR
AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A  
2006/04/27 13HU01-027.2-07   EP1879324   IT   Granted   A METHOD FOR
AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A  
2006/04/27 13HU01-027.2-08   US8335487   US   Granted   Method for
authenticating user terminal in IP multimedia sub-system   US11/896389  
2007/08/31 13HU01-028-02   CN101128049   CN   Granted   Method and system for
providing circuit domain service and service control node SCP   CN200610141030.X
  2006/09/28 13HU01-028-03   EP2056536   DE   Granted   A METHOD, A SYSTEM AND A
SERVICE CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE   EP2007785297A  
2007/08/09 13HU01-028-05   EP2056536   FR   Granted   A METHOD, A SYSTEM AND A
SERVICE CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE   EP2007785297A  
2007/08/09 13HU01-028-06   EP2056536   GB   Granted   A METHOD, A SYSTEM AND A
SERVICE CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE   EP2007785297A  
2007/08/09 13HU01-029-01   AR50123   AR   Granted   Communications network
system for implementing mixed services and method thereof   ARP20050103360A  
2005/08/11 13HU01-029-02   BR200507677   BR   Granted   Communications network
system for implementing mixed services and method thereof   BRPI507677A  
2005/08/11 13HU01-029-06   ID0024111   ID   Granted   Method and system for
realizing short message intercommunication based on mixed telephone number  
IDW-00200602090   2005/08/11 13HU01-029-07   IN246930   IN   Granted   Method
and system for realizing short message intercommunication based on mixed
telephone number   IN4422/CHENP/2006   2005/08/11 13HU01-029-08   RU2370904   RU
  Granted   TELECOMMUNICATION NETWORK SYSTEM FOR IMPLEMENTING VARIOUS SERVICES
AND METHOD OF IMPLEMENTING THEREOF   RU2006130835A   2005/08/11 13HU01-029-09  
US7787608   US   Granted   Communications network system for implementing mixed
services and method thereof   US11/489208   2006/07/19 13HU01-030-01  
CN101247632   CN   Granted   Method, system and device for using IMS
communication service identification in communication system   CN200710079246.2
  2007/02/13 13HU01-030-03   EP1959632   DE   EP-Designated   Method, system and
apparatus for using IMS communication service identifier   EP2008101535A  
2008/02/12 13HU01-030-04   EP1959632   EP   EP-Pending   Method, system and
apparatus for using IMS communication service identifier   EP2008101535A  
2008/02/12 13HU01-030-05   EP1959632   FI   EP-Designated   Method, system and
apparatus for using IMS communication service identifier   EP2008101535A  
2008/02/12 13HU01-030-06   EP1959632   FR   EP-Designated   Method, system and
apparatus for using IMS communication service identifier   EP2008101535A  
2008/02/12

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-030-07   EP1959632   GB   EP-Designated   Method, system and apparatus
for using IMS communication service identifier   EP2008101535A   2008/02/12
13HU01-030-08   IN5391/DELNP/2009   IN   Pending   Method, System and Apparatus
for Using IMS Communication Service Identifiers in a Communication System  
IN5391/DELNP/2009   2007/11/19 13HU01-030-09   RU2434351   RU   Granted  
METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE IDENTIFIER IN
COMMUNICATION SYSTEM   RU2009134133A   2007/11/19 13HU01-030-10   EP1959632   SE
  EP-Designated   Method, system and apparatus for using IMS communication
service identifier   EP2008101535A   2008/02/12 13HU01-030-11   US8417240   US  
Granted   METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE
IDENTIFIER   US13/414770   2012/03/08 13HU01-030-11r   US14/285524   US  
Reissuing   METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE
IDENTIFIER   US14/285524   2014/05/22 13HU01-030-12   US8185105   US   Granted  
METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE IDENTIFIER  
US12/539890   2009/08/12 13HU01-031-02   CN101064661   CN   Granted   Method and
apparatus for notifying user to complement service   CN200610099533.5  
2006/07/28 13HU01-031-03   CN101317438   CN   Granted   Method and device for
perceiving supplementary service executed by user   CN200780000297.X  
2007/02/08 13HU01-031-04   EP1881689   DE   Granted   A METHOD AND DEVICE FOR
PERCEIVING THE USER TRIGGERING A SUPPLEMENTARY SERVICE   EP2007702308A  
2007/02/08 13HU01-031-06   EP1881689   FR   Granted   A METHOD AND DEVICE FOR
PERCEIVING THE USER TRIGGERING A SUPPLEMENTARY SERVICE   EP2007702308A  
2007/02/08 13HU01-031-07   EP1881689   GB   Granted   A METHOD AND DEVICE FOR
PERCEIVING THE USER TRIGGERING A SUPPLEMENTARY SERVICE   EP2007702308A  
2007/02/08 13HU01-032-01   CN101056452   CN   Granted   Method and system for
negotiating the voice encoding and decoding format in the communication system  
CN200610035050.9   2006/04/18 13HU01-032-02   CN101167374   CN   Granted  
Method, system and device for negotiating voice coding/decoding in communication
system   CN200680013004.7   2006/11/29 13HU01-032-03   EP1848190   DE   Granted
  Method, system and device for speech codec negotiation in communication system
  EP20077802A   2007/04/17 13HU01-032-05   EP1848190   FI   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-06   EP1848190   FR   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-07   EP1848190   GB   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-08   EP1848190   SE   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-09   US7764953   US   Granted   Method,
system and device for speech Codec negotiation in communication system  
US2007787527A   2007/04/17 13HU01-033-01   CN101026653   CN   Granted   System
and method for realizing colour image business   CN200610057699.0   2006/02/24
13HU01-033-02   CN101156426   CN   Granted   System and method for implementing
polychrome service   CN200680011755.5   2006/11/01 13HU01-033-03   CN102394863  
CN   Granted   System and method for realizing colour image business  
CN201110266055.3   2006/02/24 13HU01-033-04   EP1826985   DE   Granted   System
and method for implementing multimedia calling line identification presentation
service   EP2007101173A   2007/01/25 13HU01-033-06   EP1826985   FR   Granted  
System and method for implementing multimedia calling line identification
presentation service   EP2007101173A   2007/01/25 13HU01-033-07   EP1826985   GB
  Granted   System and method for implementing multimedia calling line
identification presentation service   EP2007101173A   2007/01/25 13HU01-033-08  
US8855272   US   Granted   System and method for implementing multimedia calling
line identification presentation service   US11/698891   2007/01/29

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-033-08c1   US20150026354   US   Pending   System and method for
implementing multimedia calling line identification presentation service  
US14/507302   2014/10/06 13HU01-033-08c2   US20150024723   US   Pending   System
and method for implementing multimedia calling line identification presentation
service   US14/507309   2014/10/06 13HU01-034-01   CN100487788   CN   Granted  
A method to realize the function of text-to-speech convert   CN200510114277.8  
2005/10/21 13HU01-034-02   EP1950737   DE   Granted   A METHOD, DEVICE AND
SYSTEM FOR ACCOMPLISHING THE FUNCTION OF TEXT-TO-SPEECH CONVERSION  
EP2006805015A   2006/10/20 13HU01-034-04   EP1950737   GB   Granted   A METHOD,
DEVICE AND SYSTEM FOR ACCOMPLISHING THE FUNCTION OF TEXT-TO-SPEECH CONVERSION  
EP2006805015A   2006/10/20 13HU01-035-01   CN101155148   CN   Granted   Media
gateway issuing receiving multicast data to method, system and device  
CN200610140147.6   2006/09/30 13HU01-035-02   EP2068513   DE   Granted   METHOD,
SYSTEM AND DEVICE FOR DISTRUBUTING AND RECEIVING THE MULTICAST DATA IN THE MEDIA
GATEWAY   EP2007816481A   2007/09/29 13HU01-035-04   EP2068513   IT   Granted  
METHOD, SYSTEM AND DEVICE FOR DISTRUBUTING AND RECEIVING THE MULTICAST DATA IN
THE MEDIA GATEWAY   EP2007816481A   2007/09/29 13HU01-035-05   US7920579   US  
Granted   Method, system and apparatus for media gateway to transmit and receive
multicast data   US2009413015A  12/413,015   2009/03/27 13HU01-036-01  
CN101277343   CN   Granted   Method, terminal and system for implementing video
binding in voice communication network   CN200710095931.4   2007/03/30
13HU01-036-02   EP2120440   DE   Granted   A METHOD, TERMINAL AND SYSTEM FOR
IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION NETWORK   EP2008706632A  
2008/02/03 13HU01-036-04   EP2120440   FR   Granted   A METHOD, TERMINAL AND
SYSTEM FOR IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION NETWORK  
EP2008706632A   2008/02/03 13HU01-036-05   EP2120440   GB   Granted   A METHOD,
TERMINAL AND SYSTEM FOR IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION
NETWORK   EP2008706632A   2008/02/03 13HU01-037-01   CN101064680   CN   Granted
  Method, system and apparatus for realizing multimedia calling service  
CN200610079110.7   2006/04/29 13HU01-037-02   EP2015592   DE   Granted  
REALIZING A MULTIMEDIA CALL SERVICE   EP2007720936A   2007/04/24 13HU01-037-04  
EP2015592   GB   Granted   REALIZING A MULTIMEDIA CALL SERVICE   EP2007720936A  
2007/04/24 13HU01-038-01   CN100531267   CN   Granted   Method for realizing
echo in communication system   CN200510034345.X   2005/04/21 13HU01-038-03  
US7986775   US   Granted   Method for realizing ring back tone in communication
system   US11/875195   2007/10/19 13HU01-039-05   US7349693   US   Granted  
Method for implementing a call connection between a non-local calling subscriber
and a local called subscriber who is an intelligent network subscriber  
US2003486322A   10486322   2002/03/29

 

 

 

 

Schedule 3.1

 

MEMBERS

 

 

Member   Address

CF INVT Holdings LLC

 

 

c/o Intellectual Property Finance Group

Fortress Investment Group

One Market Plaza

Spear Tower, 42nd Floor

San Francisco, CA 94105

Phone: 415-284-7415

Attention: Yoni Shtein

Email: yshtein@fortress.com

CC: jnoble@fortress.com

 

With a copy to:

 

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Tel: 617-951-7483

Attention: Alyson Allen

Email: alyson.allen@ropesgray.com

 

Inventergy, Inc.  

c/o Inventergy Global, Inc.

900 E. Hamilton Avenue #180

Campbell CA 95008

Phone: 408-389-3510

Attention: Wayne Sobon

Email: wayne@inventergy.com

CC: operations@inventergy.com

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105-0302

Tel: 212-370-1300

Attention: Joseph A. Smith

jsmith@egsllp.com

 

 

 

 

 

Schedule 3.2

 

INITIAL CAPITAL CONTRIBUTIONS

 



Member  Property  Fair Value  Class A Member  ·     The Class A Member’s Cash
Advance to the Company on the date hereof and it’s rights to the Restructured
Revenue Share under the Restructuring Agreement  $11,584,519.51* Class B Member 
·     The Class B Member’s interest in the Patents.  $200,000 



 

*262,681.37 of this total represents the Cash Advance

 

 

 

 

Schedule 6.1(a)

 

SERVICE PROVIDERS

 

• Referrals Agreement (Amended) between Inventergy, Inc. and Huang Partners,

dated December 15, 2012, as amended May 7, 2013.

- 2% Huang Partners Net Revenues attributed to the Huawei Portfolio

- “Net Revenues” less “expenses paid to third parties as part of the licensing
or sales process”

 

• Referrals Agreement between Inventergy, Inc. and KK Prime Inc. dated January

16, 2013.

- 2% KK Prime Net Revenues attributed to the Panasonic Portfolio

- “Net Revenues” less “expenses paid to third parties as part of the licensing
or sales process”

 

• Engagement letter, dated July 23, 2013, by Inventergy, Inc. and Novak Druce

Connolly Bove + Quigg LLP. Now called Polsinelli PC.

- 10% of Net Revenues up to a limit of $312,701.251

- “Net Revenues” less "…Costs and Expenses and Up-Front Fees that were
previously paid and/or otherwise due to Firm, or similar costs, expenses and
up-front fees paid to other litigation service providers with regard to the
Client Asset Portfolio (e.g. law firm(s) where Novak is conflicted) and that
were not already deducted from previous gross amounts received"

 

• Letter agreement, dated April 10, 2014, between Inventergy, Inc. and
Chipworks,

Inc., executed April 10, 2014, as extended on October 21, 2014.

- 4% Chipworks Net Revenues up to a limit of $370,000

- “Net Revenue” less “(a) any reimbursement to its licensees due to overpayments
from such licensees to Inventergy and (b) all accrued third party litigation
related expenses reasonably directly related and attributable to the assertion,
enforcement or other related activities for the Patents, only to the extent such
fees and expenses can be reasonably proved by written documentation provided to
Chipworks including fees for: (i) third party technical experts as litigation
consultants and expert witnesses, litigation firms and damages experts, (ii)
litigation related document preparation costs, and (iii) any court related fees”

 



 

 

1 Amounts in excess of $312,701.25 are the sole financial responsibility of the
Class B Member.

 

 

 

 

Schedule 6.1(c)

 

RETAINED INTEREST

 

• Patent Rights Assignment Agreement between Inventergy, Inc. and Huawei

Technologies Co., Ltd., executed May 15, 2013.

- 20% of Huawei Net Revenues attributed to the Huawei portfolio

- Remaining $1 million payable to Huawei when Huawei has received $20 million in
Net Revenue

- “Net Revenue means all income…from licensing, revenue sharing, selling or
other monetization of the Transferred Patents, less (a) any reimbursement to its
licensees due to overpayments from such licensees to Assignee and (b) all
accrued third party litigation related expenses reasonably directly related and
attributable to the assertion, enforcement, or other related activities for the
Transferred Patents, only to the extent such fees and expenses can be reasonably
proved by written documentation provided to Assignor, including fees for (i)
third party technical experts as litigation consultants and expert witnesses,
litigation firms and damages experts, (ii) litigation related document
preparation costs and (iii) any court related costs or fees”

 

• Patent Purchase Agreement between Inventergy, Inc. and Panasonic Corporation,

executed October 21, 2013, and amended on December 31, 2015.

- Up to $18 million, 20% of gross transaction proceeds attributed to the
Panasonic portfolio

- Above $18 million, 20% of Net Revenue transactional proceeds attributed to the
Panasonic Portfolio

- “Net Revenue shall mean all proceeds, income, payments and revenue obtained…by
Buyer….in relation to Buyer’s commercialization activities for Patent Assets,
including but not limited to the licensing selling, or other monetization of any
of the Patent Assets, after deducting from Gross Revenue: (1) any governmental
taxes including withholding taxes, (2) any reimbursement to its licensees sue to
overpayments from such licensees to Buyer; and (3) any and all accrued
litigation and/or patent monetization commercialization-related third party
invoiced expenses…Provided, however, that after the Amendment date, Deducted
Costs shall not include any external or internal patent prosecution costs,
including but not limited to legal fees or translation fees for patent
prosecution related matters, or patent maintenance costs. In any event, the
accrued Deducted Costs deducted from Gross Revenue to yield a particular
quarterly Net Revenue shall not exceed more than fifty percent (50%) of the
Gross Revenue applicable to that particular quarterly Net Revenue, but any
excess accrued Deducted Costs may be applied to subsequent Net Revenue.”

 

• Patent Purchase Agreement between Inventergy, Inc. and Nokia Corporation,

executed as of May 23, 2014 and amended as June 11, 2015 and October 27, 2015.

- Inventergy to pay any interest due

- $2.2 million Principal to be paid as per Section 6.1(b)

 

 

 

 

